EXECUTION VERSION


_________________________________________________________________________


Deal CUSIP 11563PAC4
Revolving Loan CUSIP 11563PAD2


AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of
November 10, 2017
among
BROWN-FORMAN CORPORATION
The Other Borrowing Subsidiaries Parties Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
and
U.S. BANK NATIONAL ASSOCIATION,
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
CITIGROUP GLOBAL MARKETS INC.,
as Co-Syndication Agents, Joint Lead Arrangers and Joint Bookrunners


_________________________________________________________________________








--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I Definitions
1

SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and Borrowings     20

SECTION 1.03
Terms Generally    20

SECTION 1.04
Accounting Terms; GAAP    21

SECTION 1.05
Currency Translation    21

SECTION 1.06
Amendment and Restatement of Existing Agreement    21

SECTION 1.07
New Lenders    22

SECTION 1.08
Departing Lenders    22

ARTICLE II The Credits
23

SECTION 2.01
Commitments    23

SECTION 2.02
Loans and Borrowings    23

SECTION 2.03
Requests for Revolving Borrowings    24

SECTION 2.04
Competitive Bid Procedure    25

SECTION 2.05
Swingline Loans    27

SECTION 2.06
Funding of Borrowings    28

SECTION 2.07
Interest Elections    29

SECTION 2.08
Termination, Reduction and Increase of Commitments    30

SECTION 2.09
Extension of Maturity Date    32

SECTION 2.10
Repayment of Loans; Evidence of Debt    33

SECTION 2.11
Prepayment of Loans    33

SECTION 2.12
Fees    34

SECTION 2.13
Interest    35

SECTION 2.14
Alternate Rate of Interest    36

SECTION 2.15
Increased Costs    38

SECTION 2.16
Break Funding Payments    39

SECTION 2.17
Taxes    40

SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    41

SECTION 2.19
Mitigation Obligations; Replacement of Lenders    43

SECTION 2.20
Designation of Borrowing Subsidiaries    43

SECTION 2.21
Defaulting Lenders    44

SECTION 2.22
Letters of Credit    46

ARTICLE III Representations and Warranties
52

SECTION 3.01
Organization; Powers    52

SECTION 3.02
Authorization; Enforceability    53

SECTION 3.03
Governmental Approvals; No Conflicts    53

SECTION 3.04
Financial Condition; No Material Adverse Change    53

SECTION 3.05
Litigation and Environmental Matters    53

SECTION 3.06
Compliance with Laws; No Default    54

SECTION 3.07
Investment Company Status    54

SECTION 3.08
Taxes    54

SECTION 3.09
ERISA    54

SECTION 3.10
Disclosure    54

SECTION 3.11
Anti-Corruption Laws and Sanctions    54

ARTICLE IV Conditions
55



i

--------------------------------------------------------------------------------




SECTION 4.01
Effective Date    55

SECTION 4.02
Each Credit Event    56

ARTICLE V Affirmative Covenants
56

SECTION 5.01
Financial Statements and Other Information    56

SECTION 5.02
Notices of Material Events    57

SECTION 5.03
Existence; Conduct of Business    58

SECTION 5.04
Payment of Taxes    58

SECTION 5.05
Maintenance of Properties; Insurance    58

SECTION 5.06
Books and Records; Inspection Rights    58

SECTION 5.07
Compliance with Laws    59

SECTION 5.08
Use of Proceeds    59

ARTICLE VI Negative Covenants
59

SECTION 6.01
Subsidiary Indebtedness    59

SECTION 6.02
Liens    60

SECTION 6.03
Sale and Leaseback Transactions    62

SECTION 6.04
Fundamental Changes    62

SECTION 6.05
Transactions with Affiliates    63

ARTICLE VII Events of Default
63

ARTICLE VIII The Administrative Agent
65

ARTICLE IX Guarantee
67

ARTICLE X Miscellaneous
68

SECTION 10.01
Notices    68

SECTION 10.02
Waivers; Amendments    70

SECTION 10.03
Expenses; Indemnity; Damage Waiver    71

SECTION 10.04
Successors and Assigns    73

SECTION 10.05
Survival    76

SECTION 10.06
Counterparts; Integration; Effectiveness    77

SECTION 10.07
Severability    77

SECTION 10.08
Right of Setoff    77

SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process    77

SECTION 10.10
WAIVER OF JURY TRIAL    78

SECTION 10.11
Headings    78

SECTION 10.12
Confidentiality    78

SECTION 10.13
Interest Rate Limitation    79

SECTION 10.14
Conversion of Currencies    79

SECTION 10.15
USA PATRIOT Act    80

SECTION 10.16
No Fiduciary Relationship    80

SECTION 10.17
Acknowledgment and Consent to Bail-In of EEA Financial

Institutions    80




ii

--------------------------------------------------------------------------------




Exhibits
Exhibit A    -    Form of Assignment and Assumption
Exhibit B    -    Form of Borrowing Subsidiary Agreement
Exhibit C    -    Form of Borrowing Subsidiary Termination
Exhibit D    -    Form of Accession Agreement
Exhibit E    -    Form of Maturity Date Extension Request
Exhibit F    -    List of Closing Documents


Schedules
Schedule 2.01    -    Commitments
Schedule 2.22    -    Issuing Banks and LC Commitments






iii

--------------------------------------------------------------------------------






AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT dated as of November 10, 2017
(the “Agreement”), among BROWN-FORMAN CORPORATION (the “Company”), a Delaware
corporation; the other BORROWING SUBSIDIARIES from time to time party hereto
(the Company and the Borrowing Subsidiaries being collectively called the
“Borrowers”); the LENDERS party hereto; U.S. BANK NATIONAL ASSOCIATION, BARCLAYS
BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CITIGROUP
GLOBAL MARKETS INC., as Co-Syndication Agents; JPMORGAN CHASE BANK, N.A., PNC
BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents; and U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent.
WHEREAS, the Company, the borrowing subsidiaries party thereto, the lenders
party thereto and U.S. Bank National Association, as administrative agent
thereunder, are currently party to that certain Five-Year Credit Agreement,
dated as of November 18, 2011 (as amended, supplemented or otherwise modified
prior to the Effective Date, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have (a) entered into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) extend the applicable maturity
date in respect of the existing revolving credit facility under the Existing
Credit Agreement; (iii) re-evidence the “Obligations” under, and as defined in,
the Existing Credit Agreement, which shall be repayable in accordance with the
terms of this Agreement; and (iv) set forth the terms and conditions under which
the Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers and (b) agreed that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
more specifically set forth in Section 1.08 of this Agreement;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers outstanding thereunder, which shall
be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:


ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:





--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit D among an Increasing Lender, the Company and the Administrative Agent.
“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the Adjusted LIBO Rate.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate for
such currency for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
“Administrative Agent” means U.S. Bank National Association (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder, and any successor Administrative Agent appointed pursuant to
Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one-month Interest
Period in US Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate (or if the LIBO Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Alternative Currency” means Euro, Sterling, Australian Dollars and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) for which a Screen Rate
is available in the Administrative Agent’s determination and (c) that has been
approved by the Administrative Agent at the request of the Company and
designated in a notice to the Lenders as an Alternative Currency.
“Alternative Rate” shall have the meaning assigned to such term in Section
2.14(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


2

--------------------------------------------------------------------------------




“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the Applicable
Percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan
or EURIBOR Revolving Loan, or with respect to the facility fees or letter of
credit participation fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “LIBOR/EURIBOR Margin”,
“Facility Fee” or “Letter of Credit Participation Fee”, as the case may be,
based upon the ratings by S&P, Moody’s or Fitch, respectively, applicable on
such date to the Index Debt on such date:
 




Ratings
(S&P/Moody’s/Fitch)
Facility Fee
(% per annum)
LIBOR/ EURIBOR Margin
(% per annum)
Letter of Credit Participation Fee (% per annum)
Category 1
> AA-/Aa3/AA-
0.050%
0.575%
0.575%
Category 2
A+/A1/A+
0.060%
0.690%
0.690%
Category 3
A/A2/A
0.070%
0.805%
0.805%
Category 4
A-/A3/A-
0.090%
0.910%
0.910%
Category 5
< BBB+/Baa1/BBB+
0.125%
1.000%
1.000%



For purposes of the foregoing:
(i) if two or more of Moody’s, S&P or Fitch shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to
below), then such rating agency shall be deemed to have established a rating in
Category 5;
(ii) if the Company receives two or more ratings and they are the same, or if
the Company receives two ratings that are the same, and a third rating that is
lower than the first two ratings, then, in each case, the Applicable Rate shall
be determined by reference to the two or more ratings that are the same;
(iii) if the Company only receives two ratings and they are not the same, or if
the Company receives two ratings that are the same, and a third rating that is
higher, then the higher rating shall apply for purposes of determining the
Applicable Rate. However, if the lower rating is two or more Categories below
the higher rating, the Applicable Rate shall be determined by reference to the
Category next above that of the lower of the ratings;
(iv) if all three of the ratings established or deemed to have been established
by Moody’s, S&P or Fitch for the Index Debt are different, the Applicable Rate
shall be based on (x) the highest of the three ratings if the highest rating and
the next highest rating only differ by one rating or (y) the average of the two
highest ratings (computed based on their corresponding


3

--------------------------------------------------------------------------------




Categories) if they differ by two or more ratings. However, if the average does
not fall in a recognized Category (for example, Category 2.5), then the
Applicable Rate shall be based on the rating one rating below the highest
rating; and
(v) if the ratings established or deemed to have been established by Moody’s,
S&P and/or Fitch for the Index Debt shall be changed (other than as a result of
a change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if a rating agency shall cease to be in the business
of rating corporate debt obligations, or if Company notifies the Administrative
Agent in writing that it elects to have another rating agency other than
Moody’s, S&P or Fitch rate its debt, the Company and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system,
the unavailability of ratings from such rating agency or the replacement rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease which is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Australian Dollars,” “AUD” and “A$” denote the lawful currency of the
Commonwealth of Australia.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Backstopped Letter of Credit” means any Letter of Credit the obligations of the
applicable Borrower (and any other account party thereunder) in respect of which
shall have been (a) collateralized in full by a deposit of cash with the
applicable Issuing Bank or (b) supported by a letter of credit issued by a
commercial bank that names the applicable Issuing Bank as the beneficiary
thereunder, in each case in a manner reasonably satisfactory to such Issuing
Bank. No Letter of Credit shall be deemed to be a Backstopped


4

--------------------------------------------------------------------------------




Letter of Credit unless the Issuing Bank that is the issuer of such Letter of
Credit shall have provided to the Administrative Agent a written consent
thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means (a) Revolving Loans of the same Type and to the same Borrower,
made, converted or continued on the same date and, in the case of LIBOR Loans or
EURIBOR Loans, as to which a single Interest Period is in effect, (b) a
Competitive Loan or group of Competitive Loans of the same Type and to the same
Borrower made on the same date and as to which a single Interest Period is in
effect or (c) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Borrowing Subsidiary” means each Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to Section 2.20 and that has not ceased to be a
Borrowing Subsidiary as provided in such Section.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
in London or the principal financial center of such currency are not open for
general business, (b) when used in connection with a EURIBOR Loan, the term
“Business Day” shall also exclude any day on which banks in London are not open
for general business and any day on which the TARGET2


5

--------------------------------------------------------------------------------




payment system is not open for the settlement of payments in Euros, and (c) when
used in connection with a Loan to any Borrower organized in a jurisdiction other
than the United States of America or the United Kingdom, the term “Business Day”
shall also exclude any day on which commercial banks in the jurisdiction of
organization of such Borrower are not open for general business.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders,
of shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company or (b)
any such Person or group shall own, directly or indirectly, beneficially or of
record, such shares in an amount that exceeds those shares owned, directly or
indirectly, beneficially or of record, by the Permitted Holders.
“Change in Law” is defined in Section 2.15.
“Change of Control Period” has the meaning set forth in Section 2.08(d)(iii).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
“Co-Documentation Agent” means each of JPMorgan Chase Bank, N.A., PNC Bank,
National Association and Wells Fargo Bank, National Association.
“Co-Syndication Agent” means each of U.S. Bank National Association, Barclays
Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup
Global Markets Inc.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be increased, reduced or terminated from time to time pursuant to
Section 2.08 or pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is US$800,000,000.
“Commitment Reduction Rate” has the meaning set forth in Section 2.08(d)(iii).
“Commitment Termination Event Period” has the meaning set forth in Section
2.08(d)(iii).
“Company” has the meaning assigned to such term in the heading of this
Agreement.


6

--------------------------------------------------------------------------------




“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Competitive Loan Exposure” means the sum of the principal amounts of the
outstanding Competitive Loans.
“Competitor” means any competitor of the Company or any of its Subsidiaries that
is in one or more of the same or similar lines of business as the Company or any
of its Subsidiaries, or any Affiliate of such Competitor.
“Consenting Lender” has the meaning assigned to such term in Section 2.09.
“Consolidated Assets” means, at any time, the aggregate amount of assets (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) of the Company and its
Subsidiaries, all as set forth in the most recent consolidated balance sheet of
the Company and its Subsidiaries, determined in accordance with GAAP, included
in the periodic reports of the Company filed with the SEC.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Company, in its capacity as a Borrower and as a
guarantor of the Obligations of the other Borrowers pursuant to Article IX, and
each Borrowing Subsidiary.
“Declining Lender” has the meaning assigned to such term in Section 2.09.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within two (2) Business Days' of the date required to be
funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion of
its participations in Letters of Credit or Swingline Loans or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
any Borrower, the Administrative Agent, any Issuing Bank or any Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit,


7

--------------------------------------------------------------------------------




(c) failed, within three (3) Business Days after request by a Credit Party,
acting in good faith, to confirm in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such written confirmation in form
and substance satisfactory to it and the Administrative Agent), or (d) (i)
become or is insolvent or has a parent company that has become or is insolvent,
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) has become the subject to a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender will be conclusive and
binding absent manifest error, and such Lender will be deemed to be a Defaulting
Lender upon notification of such determination by the Administrative Agent to
the Borrowers, the Issuing Banks and the Lenders.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Disclosure Documents.
“Disclosure Documents” means (a) the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission for the period ended April 30, 2017,
(b) the Company’s Quarterly Reports on Form 10-Q filed with the Securities and
Exchange Commission for the periods ending October 31, 2016, January 31, 2017
and July 31, 2017, (c) the Company’s Proxy Statement filed with the Securities
and Exchange Commission on June 27, 2017, and (d) the Disclosure Letter;
provided that with respect to the documents described in clauses (a) and (b) any
risk factor disclosure under the headings “Risk Factors”, “Forward Looking
Statements” or any similar precautionary sections shall be excluded.
“Disclosure Letter” means that certain letter, dated as of the date hereof, from
the Company to the Administrative Agent and the Lenders.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
“Electing Lender” has the meaning set forth in Section 2.08(d)(iii).


8

--------------------------------------------------------------------------------




“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtX, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Affiliates or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or is subject to the
requirements for plans in endangered, critical or critical and declining status
under Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


9

--------------------------------------------------------------------------------




“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the LIBO Rate.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters WRLD Page for such currency. In the event that
such rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or as near
as practicable to such time of determination, on such day for the purchase of US
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation hereunder, (a) taxes imposed on (or measured by) its
net income, franchise taxes, and branch profits taxes imposed by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or imposed as a result of a present or
former connection between the recipient and the jurisdiction imposing such tax
(other than connections arising from such recipient having executed, delivered,
become a party to, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement, (b) in
the case of a Lender, any withholding tax that is imposed by the United States
of America (or any political subdivision thereof) on payments by the Company or
a Borrowing Subsidiary organized in the United States of America from an office
within such jurisdiction to the extent such tax is in effect and applicable to
such payments on the date hereof or at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17(a), (c)
taxes attributable to the recipient’s failure to comply with Section 2.17(e) and
(d) any withholding taxes imposed by the United States of America with respect
to FATCA.
“Existing Credit Agreement” is defined in the preamble hereto.
“Existing Maturity Date” has the meaning set forth in Section 2.09.


10

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means (a) with respect to the Company, the chief executive
officer, chief financial officer, treasurer, assistant treasurer, secretary or
general counsel of the Company, and (b) with respect to any other Borrower, a
Financial Officer of the Company, individually or together with any director or
other individual designated by the board of directors or managers, as
applicable, for such Borrower.
“Fitch” means, collectively, Fitch, Inc., Fitch Ltd. and their subsidiaries,
together with their respective successors and assigns.
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,


11

--------------------------------------------------------------------------------




asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all debt obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than
(i) customary title retention provisions in supply contracts entered into in the
ordinary course of business with payment terms not exceeding 90 days and
(ii) any earn-out obligations until such earn-out obligations become a liability
on the balance sheet of such Person in accordance with GAAP and if not paid
after becoming due and payable), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable and accrued expenses incurred in the ordinary course of business), (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the Indebtedness secured thereby has been assumed,
provided, if the Person has not assumed or otherwise become liable in respect of
such Indebtedness, such indebtedness shall be deemed to be in an amount equal to
the lesser of (1) the book value of the property to which such Lien relates and
(2) the amount of the Indebtedness secured, (f) all Guarantees by such Person of
Indebtedness of others, provided, that the amount of any such Guarantee at any
time shall be deemed to be an amount equal to the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, other than letters of
credit arising in the ordinary course of such Person’s business supporting
accounts payable, and (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Notwithstanding the foregoing, in no event
shall the following constitute Indebtedness: (w) liabilities (including funding
obligations) with respect to pension plans, (x) operating leases to the extent
not Capital Lease Obligations, (y) customary obligations under employment
agreements and deferred compensation and (z) deferred revenue and deferred tax
liabilities.
“Indemnified Taxes” means Taxes, imposed on or with respect to any payment made
by or on account of any Credit Party hereunder, other than Excluded Taxes or
Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in
Section 10.04(b).
“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.


12

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the Maturity
Date.
“Interest Period” means (a) with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect, and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a LIBOR Borrowing or EURIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Borrowing or EURIBOR Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which the Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which the Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.
“Issuing Bank” means U.S. Bank National Association and each other Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.22(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.22(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Agreement” shall have the meaning assigned to such term in Section
2.22(j).
“Lead Arranger” means each of U.S. Bank National Association, Barclays Bank PLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup Global Markets
Inc., and their respective successors, in their respective capacities as Joint
Lead Arrangers and Joint Bookrunners.


13

--------------------------------------------------------------------------------




“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.22. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.22 or in
such Issuing Bank’s Issuing Bank Agreement.
“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.
“LC Exposure” means, at any time, (a) the sum of the US Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit (other than, for the
avoidance of doubt, any Backstopped Letters of Credit) at such time plus (b) the
sum of the US Dollar Equivalents of the amounts of all LC Disbursements that
have not yet been reimbursed by or on behalf of the applicable Borrowers at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time.
“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender and the Issuing Banks.
“Letter of Credit” means any letter of credit or bank guarantee issued and
outstanding under this Agreement.
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate; provided, that if
no Screen Rate is available for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such currency and such Interest Period shall be
the Interpolated Rate; provided that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or, in the case of a
Competitive Loan or Borrowing, LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right (other than rights of first refusal or first offer, which shall
not be a Lien) of a third party with respect to such securities.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means New York City time.


14

--------------------------------------------------------------------------------




“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Competitive Loan, as specified by the Lender making such Competitive Loan
in its related Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operation of the Company and the Subsidiaries, taken as
a whole, or (b) the material rights of or material remedies available to the
Lenders under this Agreement, taken as a whole.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding US$100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
“Maturity Date” means November 10, 2022, as such date may be extended pursuant
to Section 2.09.
“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to Section
2.09.
“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, with respect to any Borrower, the due and punctual payment
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether


15

--------------------------------------------------------------------------------




primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of such Borrower under this Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such taxes that are
imposed with respect to any assignment as a result of a present or former
connection between the transferor or the transferee and the jurisdiction
imposing such tax (other than connections arising from such transferor or
transferee having executed, delivered, become a party to, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned an
interest in any Loan or this Agreement).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.–managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participant” has the meaning assigned to such term in Section 10.04(e).
“Participant Register” has the meaning assigned to such term in Section
10.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Holders” means descendants of George Garvin Brown and their
respective family members and descendants, including spouses and adopted
children, or entities controlled by, or trusts for the benefit of, any of them,
including family and charitable trusts.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by U.S. Bank National Association as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Property” means all property located in the United States of America
directly engaged in the manufacturing activities of the Company and its
Subsidiaries, the inventory and accounts


16

--------------------------------------------------------------------------------




receivable of the Company and its Subsidiaries, wherever located, and the
capital stock or other equity interests owned by the Company and its
Subsidiaries.
“Quotation Day” means (a) with respect to any currency (other than Euro,
Sterling and Australian Dollars) for any Interest Period, two Business Days
prior to the first day of such Interest Period, (b) with respect to Euro for any
Interest Period, the day two TARGET2 Days before the first day of such Interest
Period, and (c) with respect to Sterling or Australian Dollars for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs in the Relevant Interbank Market for any currency, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).
“Register” has the meaning set forth in Section 10.04(c).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means the relevant market where the LIBO Rate or
EURIBO Rate for such currency is to be determined.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposures and unused Commitments at such time, but in no case
fewer than two Lenders; provided that, for purposes of declaring the Loans to be
due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VII or the Commitments expire or
terminate, (i) the outstanding Competitive Loans of the Lenders shall be
included in their respective Revolving Credit Exposures in determining the
Required Lenders and (ii) clause (a) of the definition of Swingline Exposure
shall only be applicable for purposes of determining its Revolving Credit
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans; provided, further, however, that the Revolving
Credit Exposures and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of Required Lenders at any time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
US Dollar Equivalents of the principal amounts of such Lender’s outstanding
Revolving Loans, its LC Exposure and its Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor by merger or consolidation to its
business.
“Sale-Leaseback Transactions” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred; provided that any such arrangement
entered into within 180 days after the acquisition, construction or substantial
improvement of the subject property shall not be deemed to be a “Sale-Leaseback
Transaction”.


17

--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“Screen Rate” means with respect to (i) any LIBOR Borrowing denominated in US
Dollars or any Alternative Currency (other than Australian Dollars) and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion, in each case at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period and (ii)
any LIBOR Borrowing denominated in Australian Dollars and for any applicable
Interest Period, the average bid reference rate administered by the Australian
Financial Markets Association (or any other Person that takes over the
administration of such rate) for AUD bills of exchange with a tenor equal in
length to such Interest Period as displayed on page BBSY of the Reuters screen
or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion, in each case at approximately 11:00 a.m., London time, on
the Quotation Day for such currency and Interest Period; provided that, if the
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to the functions of said Commission.
“Significant Subsidiary” means each Subsidiary which is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X of the SEC, as such
rule may be amended or modified and in effect from time to time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority to which a
Lender is subject for any category of deposits or liabilities customarily


18

--------------------------------------------------------------------------------




used to fund loans of the type contemplated hereunder in the applicable
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall include those imposed
pursuant to Regulation D of the Board to which the Administrative Agent is
subject. LIBOR Loans and EURIBOR Loans shall be deemed to be subject to such
reserve, liquid asset, fee or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D
of the Board. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.
“Sterling” means the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means U.S. Bank National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.
“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.


19

--------------------------------------------------------------------------------




“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the
Alternate Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO
Rate or a Fixed Rate.
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollars” or “US$” means the lawful currency of the United States of America.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,


20

--------------------------------------------------------------------------------




Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
SECTION 1.05    Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of any Borrowing denominated in an Alternative Currency
as of the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate for such currency in relation to US Dollars
in effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall be the US
Dollar Equivalent of such Borrowing until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall determine the US
Dollar Equivalent of any Letter of Credit denominated in an Alternative Currency
as of the date such Letter of Credit is issued, amended to increase its face
amount, extended or renewed and as of the last Business Day of each subsequent
calendar quarter, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is two Business Days prior to
the date on which such Letter of Credit is issued, amended to increase its face
amount, extended or renewed and as of the last Business Day of such subsequent
calendar quarter, as the case may be, and each such amount shall, except as
provided in the last sentence of this Section, be the US Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this sentence. The Administrative Agent shall notify the Company and the Lenders
of each calculation of the US Dollar Equivalent of each Borrowing or Letter of
Credit. For purposes of Article VI and the definitions employed therein, amounts
in currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates used in preparing the Company’s annual and quarterly
financial statements. For purposes of determining compliance with the covenants
set forth in Sections 6.01, 6.02 and 6.03, if fluctuations in the relevant
currency exchange rate for Indebtedness or obligations secured by Liens or the
amount of Attributable Debt in respect of any Sale-Leaseback Transaction, in
each case, denominated in a foreign currency would be the sole cause of a
violation of any such covenant, then no Event of Default shall occur in respect
thereof until such time as such fluctuations cause the amount of Indebtedness or
obligations secured by Liens or the Attributable Debt to exceed 105% of the
amount otherwise permitted under such covenant.
SECTION 1.06    Amendment and Restatement of Existing Agreement. The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Section 4.01, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and


21

--------------------------------------------------------------------------------




provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation. All Loans made and Obligations incurred under the
Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and Obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (c) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposures and
outstanding Loans hereunder reflects such Lender’s Applicable Percentage of the
Total Revolving Credit Exposures on the Effective Date and (d) the Company
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any LIBOR Loan or EURIBOR Loan (including the “LIBOR Loans” or “EURIBOR Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 2.16 hereof.
SECTION 1.07    New Lenders. By its execution hereof, the following is becoming
a party to this Agreement as a Lender: JPMorgan Chase Bank, N.A. (the “New
Lender”).  The New Lender agrees that it constitutes a Lender under this
Agreement and the other Loan Documents and shall be bound by the provisions of
this Agreement and the other Loan Documents.  The New Lender’s Commitment
appears in Schedule 2.01, as amended hereby and attached hereto. The New Lender
acknowledges and agrees that it has received a copy of this Agreement, together
with copies of financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender, which analysis and decision has been
made independently of and without reliance upon the Administrative Agent or any
other Lender.  The New Lender confirms it will, independently and without
reliance on the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
SECTION 1.08    Departing Lenders. Certain “Lenders” under the Existing Credit
Agreement have agreed that they shall no longer constitute Lenders under this
Agreement as of the Effective Date (each, a “Departing Lender”).  Each Lender
that executes and delivers a signature page hereto that identifies it as a
Departing Lender shall constitute a Departing Lender as of the date hereof.  No
Departing Lender shall have a Commitment on and after the Effective Date.  Each
Departing Lender shall cease to be a party to this Agreement as of the Effective
Date upon receipt of all amounts owing to it hereunder (including accrued and
unpaid interest, fees and expenses to date), and no Departing Lender shall have
any rights, duties or obligations hereunder other than rights to indemnification
which by their terms survive termination hereof.  Subject to the remainder
hereof, all amounts owing to a Departing Lender shall be paid by the applicable
Borrower to such Departing Lender as of the date hereof.  The consent of a
Departing Lender is not required to give effect to the changes contemplated by
this amendment and restatement.  Each Departing Lender hereby assigns its
“Loans” and “Commitments” to the remaining Lenders as of the date hereof without
recourse, representation or warranty, and the Administrative Agent is hereby
authorized to take such steps under this Agreement as reasonably required to
give effect to the departure of the Departing Lenders, including, without
limitation, reallocating outstanding revolving obligations among the remaining
Lenders ratably based on their Commitments. The Borrowers agree with and consent
to the foregoing.


22

--------------------------------------------------------------------------------




ARTICLE II

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans (other than a Swingline Loan)
to the Company and the Borrowing Subsidiaries, denominated in US Dollars or
Alternative Currencies, from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding its Commitment or (b) the sum of the Total Revolving
Credit Exposure plus the Competitive Loan Exposure exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans,
(iii) each Revolving Borrowing denominated in an Alternative Currency other than
Euros shall be comprised entirely of LIBOR Loans, (iv) each Competitive
Borrowing shall be comprised entirely of Loans bearing interest based on the
LIBO Rate or Fixed Rate Loans, as the applicable Borrower may request in
accordance herewith and (v) each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that (A) any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement and (B) the Borrowers
shall not be required to reimburse such Lender under Section 2.17 for Taxes
incurred by reason of the making by any Lender of any Loan through an office,
branch or Affiliate if such Lender could have made such Loan through another of
its offices, branches or Affiliates and, in the judgment of such Lender, (a)
doing so would have eliminated or reduced amounts payable pursuant to Section
2.17 and (b) not subjected such Lender to any unreimbursed cost or expense or
otherwise been disadvantageous to such Lender.
(c)    At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Revolving Borrowing (other than a Swingline Loan)
may be in an aggregate amount that is equal to the entire unused balance of the
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.22(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 LIBOR Revolving Borrowings and EURIBOR Revolving
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.


23

--------------------------------------------------------------------------------




SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower (or the Company on its behalf, with each
Borrowing Subsidiary hereby appointing and authorizing the Company to act on its
behalf for the purpose of such request) shall notify the Administrative Agent by
telephone, confirmed promptly by hand delivery, fax or email to such
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Financial Officer of the applicable
Borrower (or by a Financial Officer of the Company on behalf of the applicable
Borrower ) (a) in the case of a LIBOR Revolving Borrowing denominated in US
Dollars, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a LIBOR Revolving Borrowing
denominated in an Alternative Currency or a EURIBOR Revolving Borrowing, not
later than 12:00 noon, Local Time, three Business Days before the date of the
proposed Borrowing, and (c) in the case of an ABR Revolving Borrowing, not later
than 11:30 a.m., Local Time, the date of the proposed Borrowing. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(a)    the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);
(b)    the currency and the principal amount of such Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)    the Type of such Borrowing;
(e)    in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(f)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and
(g)    in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this Section may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower, and, if so rejected, will be of no force or effect. If no
election as to the Type of Borrowing in Dollars is specified, then the requested
Borrowing shall be a LIBOR Borrowing with an Interest Period of one month’s
duration. If no Interest Period is specified with respect to any requested LIBOR
Borrowing or EURIBOR Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing. Such Borrowing Request may state that
it is conditioned upon the consummation of an acquisition or other transaction,
or the incurrence of other Indebtedness, in which case, such Borrowing Request
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified date of such Borrowing) if such condition is not satisfied;
provided, that the Company shall be responsible for amounts payable under
Section 2.16, if any, in connection with any revoked Borrowing Request for LIBOR
Loans or EURIBOR Loans.


24

--------------------------------------------------------------------------------




SECTION 2.04    Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans denominated
in US Dollars; provided that (i) the sum of the total Revolving Credit Exposures
plus the Competitive Loan Exposure at any time shall not exceed the total
Commitments or (ii) in the event the Maturity Date shall have been extended as
provided in Section 2.09, the sum of the Revolving Credit Exposures expiring
after any Existing Maturity Date and the Competitive Loans maturing after such
Existing Maturity Date shall not exceed the aggregate Commitments that have been
extended to a date after such Existing Maturity Date. To request Competitive
Bids, the applicable Borrower (or the Company on its behalf, with each Borrowing
Subsidiary hereby appointing and authorizing the Company to act on its behalf
for the purpose of such request) shall notify the Administrative Agent of such
request by telephone, (a) in the case of a Borrowing that is to bear interest
based on the LIBO Rate, not later than 11:00 a.m., Local Time, four Business
Days before the date of the proposed Borrowing and (b) in the case of a Fixed
Rate Borrowing, not later than 10:00 a.m., Local Time, one Business Day before
the date of the proposed Borrowing; provided that the applicable Borrower may
submit up to (but not more than) three Competitive Bid Requests on the same day,
but a Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery, fax or email to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by a Financial Officer of the applicable
Borrower (or by a Financial Officer of the Company on behalf of the applicable
Borrower). Each such telephonic and written Competitive Bid Request shall
specify the following information in compliance with Section 2.02:
(i)    the Borrower requesting the Competitive Bid (or on whose behalf the
Company is requesting the Competitive Bid);
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Borrowing bearing interest based on
the LIBO Rate or a Fixed Rate Borrowing;
(v)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;
(vi)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and
(vii)    in the case of a Competitive Bid Request made by a Borrowing Subsidiary
that is not a US Borrowing Subsidiary, the jurisdiction from which payments of
the principal and interest on the requested Borrowing will be made.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by fax, inviting the Lenders to submit Competitive Bids.
(b)    Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids in response to a Competitive Bid Request. Each Competitive Bid
by a Lender must be in a form approved


25

--------------------------------------------------------------------------------




by the Administrative Agent and must be received by the Administrative Agent by
fax, in the case of a Competitive Borrowing bearing interest based on the LIBO
Rate, not later than 9:30 a.m., Local Time, three Business Days before the
proposed date of such Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., Local Time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be in a minimum amount equal to the Borrowing Minimum and an
integral multiple of the Borrowing Multiple and which may equal the entire
principal amount of the Competitive Borrowing requested) of the Competitive Loan
or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Rates at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.
(c)    The Administrative Agent shall notify, not later than 10:30 a.m., Local
Time, on the date on which Competitive Bids are due, the applicable Borrower by
fax or email of the Competitive Bid Rate and the principal amount specified in
each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
(d)    Subject only to the provisions of this paragraph, the applicable Borrower
(or the Company on its behalf) may accept or reject any Competitive Bid. The
applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent by telephone, confirmed by fax or email in a form approved
by the Administrative Agent, whether and to what extent it has decided to accept
or reject each Competitive Bid, in the case of a Competitive Borrowing bearing
interest based on the LIBO Rate, not later than 11:30 a.m., Local Time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., Local Time, on the
proposed date of such Competitive Borrowing; provided that (i) the failure of
the applicable Borrower (or the Company on its behalf) to give such notice shall
be deemed to be a rejection of each Competitive Bid, (ii) the applicable
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
applicable Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the applicable Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple; provided further that if a Competitive Loan
must be in an amount less than the Borrowing Minimum on the date of the
applicable Competitive Bid Request because of the provisions of clause (iv)
above, such Competitive Loan may be for a minimum of $1,000,000 or any integral
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (iv) the amounts shall be rounded to integral multiples of
$1,000,000 in a manner determined by the applicable Borrower. Each Borrowing
Subsidiary hereby appoints and authorizes the Company to act on its behalf as
set forth in this paragraph. A notice given by or on behalf of a Borrower
pursuant to this paragraph shall be irrevocable; provided that any such notice
delivered by the Company requesting a Competitive Bid may state that acceptance
of any such Competitive Bid is conditioned upon the consummation of an
acquisition or other transaction, or the incurrence of other Indebtedness, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided, further, that the Company shall be


26

--------------------------------------------------------------------------------




responsible for amounts payable under Section 2.16, if any, in connection with
any revoked request for a Competitive Bid based on the LIBO Rate.
(e)    The Administrative Agent shall promptly notify each bidding Lender by fax
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)    If the Administrative Agent or any of its Affiliates shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the applicable Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.
SECTION 2.05    Swingline Loans.
(a)     Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender may in its sole discretion
make Swingline Loans in US Dollars to the Company in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $50,000,000, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment, or
(iii) the Total Revolving Credit Exposure exceeding the total Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or email), not later
than 12:00 noon, Local Time (provided, that such deadline may be extended by the
Swingline Lender in its sole discretion), on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.22(e), by remittance to the applicable Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06


27

--------------------------------------------------------------------------------




shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent and any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term "Swingline Lender"
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Company and
the Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.
SECTION 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:30 p.m., Local Time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account designated by such Borrower in the
applicable Borrowing Request or Competitive Bid Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.22(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand


28

--------------------------------------------------------------------------------




such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the rate reasonably determined by the Administrative Agent to be the cost to it
of funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan pursuant to Section 2.13 (it being understood
that nothing in this paragraph shall require any Borrower to pay any interest in
duplication of the interest payable under such Section).
SECTION 2.07    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement. A Borrower
may elect different options with respect to different portions of an affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or email to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by a Financial Officer on behalf
of the applicable Borrower. Notwithstanding any other provision of this Section,
a Borrower shall not be permitted to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for LIBOR Loans or EURIBOR Loans that does not
comply with Section 2.02(d) or (iii) convert or continue any Competitive
Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    the Type of the resulting Borrowing; and
(iv)    if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.


29

--------------------------------------------------------------------------------




If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Revolving Borrowing denominated in US
Dollars, such Borrowing shall be converted to an ABR Revolving Borrowing and
(ii) in the case of any other LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, such Borrowing shall be continued as a Borrowing of the applicable
Type for an Interest Period of one month.
(f)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in US Dollars may
be converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing denominated in US Dollars shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.08    Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect thereto and any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Total Revolving Credit Exposures
and the Competitive Loan Exposure would exceed the total Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Company may state that such notice is conditioned upon the
consummation of an acquisition or other transaction or the incurrence of other
Indebtedness, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(d)    If a Change in Control occurs,
(i)    the Company shall promptly (and in any event within two (2) Business
Days) notify the Administrative Agent thereof (and the Administrative Agent
shall promptly forward such notice to the Lenders);


30

--------------------------------------------------------------------------------




(ii)    no Lender shall be obligated to fund any Loans and no Issuing Bank shall
be obligated to issue, amend (other than ordinary course administrative
amendments), renew or extend any Letters of Credit during the below-defined
“Change of Control Period”; and
(iii)    a Lender may notify the Administrative Agent and the Company in writing
that its Commitment should be terminated and all amounts due and payable to it
should be paid (such a Lender, an “Electing Lender”). An Electing Lender shall
have twenty (20) days from the date on which such Change of Control occurs (such
twenty-day period, the “Commitment Termination Election Period”) to deliver such
notice to the Administrative Agent and the Company. A Lender that does not
deliver such a notice by the end of the Commitment Termination Election Period
shall continue to maintain its Commitment, and amounts shall continue to be due
and payable in respect of such Lender in accordance with the terms of this
Agreement. At the end of the Commitment Termination Election Period, the
Administrative Agent shall notify the Lenders and the Company as to the number
of Electing Lenders (including identifying such Electing Lenders specifically)
and the amounts of their Commitments. On the twentieth day to occur after the
end of the Commitment Termination Election Period (such twentieth day, the
“Commitment Reduction Date”; and the twenty-day period ending on such date,
taken together with the Commitment Termination Election Period, the “Change of
Control Period”), the Commitments of such Electing Lenders shall be terminated
automatically and without further action by any party hereto, and the Company
shall repay all amounts owing to each such Electing Lender (including, without
limitation, all principal, interest and fees then due and payable to such
Electing Lender under this Agreement) unless prior to the Commitment Reduction
Date, a non-Electing Lender or another assignee assumes the obligations of the
Electing Lender in accordance with the terms set forth in Section 2.19(b), in
such case the Electing Lender shall so assign and delegate without recourse (in
accordance with and subject to Section 10.04) prior to the end of the Change of
Control Period. To the extent such Electing Lender’s interest are not so
assigned, failure to make such payments by Company to such Electing Lender shall
constitute an immediate Event of Default. Such Electing Lenders shall no longer
constitute Lenders hereunder on and after the Commitment Reduction Date and the
payment of such amounts in full. In addition, the Company, after giving effect
to all assignments during the Change of Control Period, on the Commitment
Reduction Date, shall prepay all or any portion of the Borrowings or cash
collateralize all outstanding Letters of Credit, in each case, in such an amount
that is sufficient to cause the Total Revolving Credit Exposures to be less than
or equal to the aggregate Commitments. Notwithstanding the foregoing or anything
to the contrary set forth herein, (i) if a Default or Event of Default occurs or
is otherwise continuing during a Change of Control Period, no election hereunder
may be made or shall be given effect, and all Lenders shall remain subject
hereto pursuant to the terms hereof (with the understanding that a new Change of
Control Period may begin on the date such Default or Event of Default is waived,
if waived at all) and (ii) no Defaulting Lender shall be entitled to deliver a
notice under this Section 2.08(d) or otherwise constitute an Electing Lender
entitled to payments hereunder or a termination of its Commitment pursuant
hereto.
(e)    So long as no Default or Event of Default has occurred and is continuing
(including on the Effective Date), the Company may from time to time, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders) executed by the Company and one or more financial institutions
(which may include any Lender) that are willing to extend a Commitment or, in
the case of any such financial institution that is already a Lender, to increase
its Commitment (any such financial institution referred to in this Section being
called an “Increasing Lender”), cause the total Commitments to be increased by
such new or incremental Commitments of the Increasing Lenders, in an amount for
each Increasing Lender as set forth in such notice; provided that (i) the
aggregate principal amount of any increase in the total Commitments made
pursuant to this Section shall not be less than US$50,000,000 and the aggregate
principal amount of all such increases shall not exceed US$400,000,000, (ii)
each Increasing Lender, if not already a Lender hereunder, shall be subject to
the prior written approval of the Company, the Administrative Agent


31

--------------------------------------------------------------------------------




and each of the Issuing Banks (which approval shall not be unreasonably withheld
or delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed Accession Agreement. New Commitments and
increases in Commitments created pursuant to this Section shall become effective
(A) in the case of an Increasing Lender already a Lender under this Agreement,
on the date specified in the applicable notice delivered pursuant to this
Section and (B) in the case of an Increasing Lender not already a Lender under
this Agreement, on the effective date of the applicable Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder. Upon the effectiveness of any increase pursuant to this Section in
the Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed
to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless
(i) the Administrative Agent shall have received documents consistent with those
delivered under paragraphs (b) and (c) of Section 4.01 as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase and (ii) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the first parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company. Following any extension
of a new Commitment or increase of a Lender’s Commitment pursuant to this
paragraph, any Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interest
Periods applicable thereto, and shall then be repaid and, if the Borrowers shall
so elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase.
SECTION 2.09    Extension of Maturity Date. The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 85 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that there shall be no more than two extensions of the Maturity Date
pursuant to this Section. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s Maturity Date Extension Request,
advise the Company whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender”, and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”). The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date the
Borrowers shall also make such other prepayments of their Loans pursuant to
Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the Revolving Credit Exposures plus the
Competitive Loan Exposure would not exceed the total Commitments.
Notwithstanding


32

--------------------------------------------------------------------------------




the foregoing provisions of this paragraph, the Company shall have the right,
pursuant to Section 2.19(b), at any time prior to the Existing Maturity Date, to
replace a Declining Lender with a Lender or other financial institution that
will agree to the applicable Maturity Date Extension Request, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Maturity Date pursuant to
this paragraph shall become effective unless on the anniversary of the Effective
Date that immediately follows the date on which the Company delivers the
applicable Maturity Date Extension Request, the conditions set forth in Section
4.02 shall be satisfied (without giving effect to the first parenthetical in
Section 4.02(a)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company.
SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)     Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender (x) the then unpaid
principal amount of each Revolving Loan made to such Borrower on the Maturity
Date, and (y) the then unpaid principal amount of each Competitive Loan on the
last day of the Interest Period applicable to such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on each
date selected by the Administrative Agent and the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns). Promptly following the termination of this Agreement, each
Lender shall use commercially reasonable efforts to return to the Borrower each
promissory note issued to it, but if such Lender is unable to return such
promissory note, such Lender shall deliver a customary lost note affidavit upon
the reasonable request of the Company.
SECTION 2.11    Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower in whole
or in part, subject to prior notice


33

--------------------------------------------------------------------------------




in accordance with paragraph (d) of this Section; provided that the Borrowers
shall not have the right to prepay any Competitive Loan without the prior
consent of the Lender thereof.
(b)    If the sum of the Revolving Credit Exposures and the Competitive Loan
Exposures shall exceed the aggregate Commitments, then (x) if any Revolving
Borrowings are outstanding, within one Business Day after (i) the last day of
any Interest Period for any LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing and (ii) each other day on which any ABR Revolving Borrowing shall be
outstanding, the applicable Borrowers shall prepay Revolving Loans in an
aggregate amount equal to the lesser of (a) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans on such day)
and (b) the amount of the applicable Revolving Borrowings referred to in clause
(i) or (ii), as applicable and (y) if no Revolving Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.22(i) in an aggregate amount equal to the lesser of (A) the amount
equal to such excess and (B) the aggregate amount of the LC Exposures. If the
sum of the Revolving Credit Exposures and the Competitive Loan Exposures on the
last day of any month shall exceed 105% of the aggregate Commitments, then the
applicable Borrowers shall, not later than the next Business Day, prepay one or
more Revolving Borrowings (and, if no Revolving Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.22(i)) in an aggregate amount equal to the lesser of (1) the amount
necessary to eliminate any excess over 100% of the aggregate Commitments and (2)
the aggregate amount of the Revolving Credit Exposures.
(c)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.
(d)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by a written
notice signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, Local Time, one Business
Day before the date of such prepayment (or, in the case of a prepayment under
paragraph (b) above, as soon thereafter as practicable), (ii) in the case of a
LIBOR Borrowing denominated in an Alternative Currency or a EURIBOR Borrowing,
not later than 12:00 noon, Local Time, one Business Day before the date of such
prepayment (or, in the case of a prepayment under paragraph (b) above, as soon
thereafter as practicable), (iii) in the case of an ABR Revolving Borrowing, not
later than 12:00 noon, Local Time, on the date of such prepayment or (iv) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Local Time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.
SECTION 2.12    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue


34

--------------------------------------------------------------------------------




to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date, and on the date on which the Commitments shall have
terminated and the Lenders shall have no Revolving Credit Exposure. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate for Letter of Credit
Participation Fees on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 15
days after receipt by the Company of a reasonably detailed invoice therefor. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution to the Persons entitled thereto.
Fees paid shall not be refundable under any circumstances.
SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.
(b)    The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a LIBOR Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.
(c)    The Revolving Loans comprising each EURIBOR Revolving Borrowing shall
bear interest at the Adjusted EURIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(d)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.


35

--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
(f)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be payable in the currency in which the applicable Loan is
denominated.
(g)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) on Borrowings denominated in Sterling, (ii)
computed by reference to clause (ii) of the definition of “Screen Rate”, (ii)
computed by reference to the Alternate Base Rate and (iv) on Borrowings
denominated in any other Alternative Currency as to which a 365 day year is
customarily used as a basis for such calculation, in each case, shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate,
Adjusted EURIBO Rate or Alternate Base Rate shall be determined by the
Administrative Agent, and such determination shall be presumed correct absent
manifest error.
SECTION 2.14    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a LIBOR Borrowing
or a EURIBOR Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Adjusted
EURIBO Rate or the EURIBO Rate, as the case may be, (including, without
limitation, because the applicable Screen Rate is not available or published on
a current basis) for the applicable currency and such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Borrowing bearing interest determined by reference to the
LIBO Rate, the Lender that is required to make such Loan) that the Adjusted LIBO
Rate, the LIBO Rate, Adjusted EURIBO Rate or the EURIBO Rate, as the case may
be, for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining the Loans included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the applicable Borrower and the Lenders by telephone, fax or email as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, an affected LIBOR Borrowing or EURIBOR Borrowing, as the case may
be, shall be ineffective, (B) any affected LIBOR Borrowing or EURIBOR Borrowing
that is requested to be continued


36

--------------------------------------------------------------------------------




shall (x) if denominated in US Dollars, be continued as an ABR Borrowing, or (y)
if denominated in an Alternative Currency, then the LIBO Rate or EURIBO Rate for
such continued Revolving Borrowing shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Company and consented to in writing by the Required Lenders (the “Alternative
Rate”); provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, any such Borrowing shall
be repaid on the last day of the then current Interest Period and (C) any
Borrowing Request for an affected LIBOR Borrowing or EURIBOR Borrowing, and any
request for a Competitive Borrowing bearing interest determined by reference to
the LIBO Rate, shall (x) in the case of a Revolving Borrowing denominated in US
Dollars, be deemed a request for an ABR Borrowing, or (y) if denominated in an
Alternative Currency, then the LIBOR Rate or EURIBO Rate for such Revolving
Borrowing shall be equal to the Alternative Rate; provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Alternative
Currency; provided that (x) if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by a Borrower for a Competitive
Borrowing bearing interest determined by reference to the LIBO Rate may be made
to Lenders that are not affected thereby and (y) if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Company shall negotiate in good faith to establish an alternate rate of interest
to the LIBO Rate or EURIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 10.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the applicable Screen Rate for such Interest
Period is not available or published at such time on a current basis), (A) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, an affected LIBOR
Borrowing or EURIBOR Borrowing, as the case may be, shall be ineffective, (B)
any affected LIBOR Borrowing or EURIBOR Borrowing that is requested to be
continued shall (x) if denominated in US Dollars, be continued as an ABR
Borrowing, or (y) if denominated in an Alternative Currency, then the LIBOR Rate
or EURIBO Rate for such continued Revolving Borrowing shall be equal to the
Alternative Rate, provided, however, that until such time as the Alternative
Rate shall be determined and so consented to by the Required Lenders, any such
Borrowing shall be repaid on the last day of the then current Interest Period or
(z) otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (C) any Borrowing Request for an affected LIBOR Borrowing
or EURIBOR Borrowing, and any request for a Competitive Borrowing bearing
interest determined by reference to the LIBO Rate, shall (x) in the case of a
Revolving Borrowing denominated in US Dollars, be deemed a request for an ABR
Borrowing, or (y) in the case of a Revolving Borrowing denominated in an
Alternative Currency, then the LIBOR Rate or EURIBO Rate for such Revolving


37

--------------------------------------------------------------------------------




Borrowing shall be equal to the Alternative Rate; provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Alternative
Currency; provided, further that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
SECTION 2.15    Increased Costs.
(a)    If, after the date of this Agreement (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), there occurs any
adoption of or change in any law, governmental rule, regulation, treaty, policy,
guideline, interpretation, or directive (whether or not having the force of
law), or in the interpretation, promulgation, implementation or administration
thereof by any Governmental Authority, including, notwithstanding the foregoing,
all requests, rules, guidelines or directives (i) in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (ii) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (i)
and (ii), regardless of the date enacted, adopted, issued, promulgated or
implemented (any of the foregoing, a “Change in Law”) which:
(i)    subjects any Lender or any applicable lending office, any Issuing Bank or
the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(ii)    imposes, modifies or deems applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or any applicable lending
office or any Issuing Bank (other than reserves (including the Statutory Reserve
Rate) and assessments taken into account in determining the interest rate
applicable to LIBOR Loans and EURIBOR Loans), or
(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender, and the result of any of the foregoing is to increase the
cost to such Lender or the Administrative Agent of making, continuing,
converting into or maintaining its Loans or Commitment or of issuing or
participating in Letters of Credit or to reduce the return received by such
Lender or the Administrative Agent in connection with such Loans or Commitment,
Letters of Credit or participations therein, then, within fifteen (15) days
after demand by such Lender or the Administrative Agent, the Borrowers shall pay
such Lender or the Administrative Agent, as the case may be, such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received.
(b)    If a Lender or an Issuing Bank reasonably determines the amount of
capital or liquidity required to be maintained by such Lender or Issuing Bank,
any lending office of such Lender or Issuing Bank, or any corporation or holding
company controlling such Lender or Issuing Bank is increased as a result of a
Change in Law, then, within fifteen (15) days of demand by such Lender or
Issuing Bank, the Borrowers shall pay such Lender or Issuing Bank the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or Issuing Bank
reasonably determines is attributable to this Agreement, its Revolving Credit
Exposure or its Commitment to make Loans and or issue or participate in Letters
of Credit, as the case may be, hereunder (after taking into account such
Lender’s or Issuing Bank’s policies as to capital or liquidity adequacy), in
each case that is attributable to such Change in Law.


38

--------------------------------------------------------------------------------




(c)    [Reserved].
(d)    A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a), (b)
or (c) of this Section and the manner in which such amount or amounts have been
determined and showing the calculations made, shall be delivered to the Company
and shall be presumed correct absent manifest error. The Company shall pay or
cause the applicable Borrower to pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(e)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(f)    Notwithstanding the foregoing provisions of this Section, (i) a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made and (ii) such Taxes
addressed by Section 2.17 shall not be subject to the foregoing provisions of
this Section. Notwithstanding anything else to the contrary in this Section
2.15, no Lender shall request that the Borrowers pay any additional amount
pursuant to this Section 2.15 unless it generally is or shall be making similar
requests from other similarly situated borrowers from whom such Lender is
permitted, under contract and applicable law, to seek similar amounts.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or an optional prepayment of Loans), (b) the conversion of any
LIBOR Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Revolving Loan on the date or in the amount specified in any notice delivered
pursuant hereto, (d) the failure to borrow any Competitive Loan after accepting
the Competitive Bid to make such Loan, or (e) the assignment of any LIBOR Loan,
EURIBOR Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense (but not for any anticipated profits)
attributable to such event including, to the extent that any of the foregoing
Loans are denominated in any Alternative Currency, the actual costs and expenses
of such Lender attributable to the premature unwinding of any hedging agreement
entered into by such Lender in respect to the foreign currency exposure
attributable to such Loan. In the case of a LIBOR Loan or EURIBOR Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, LIBO Rate or Adjusted EURIBO Rate
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate or Margin that would otherwise have
been applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would


39

--------------------------------------------------------------------------------




have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the London or European market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be presumed correct absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.17    Taxes. (a) Any and all payments by or on account of any
obligation of any Credit Party hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of the Borrowers or the Administrative Agent) requires
the deduction or withholding of any tax from any such payment by a Borrower or
the Administrative Agent, then such Borrower or the Administrative Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such tax is an Indemnified Tax or Other Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, the applicable Lender or the applicable Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions or withholding been made.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The relevant Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be presumed
correct absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or


40

--------------------------------------------------------------------------------




information reporting requirements. Each Lender shall promptly notify the
Company at any time it determines that it is no longer in a position to provide
any such previously delivered documentation to the Company.
(f)    If a payment made to a Lender under this Agreement would be subject to
withholding tax imposed by the United States of America with respect to FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or
otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank or the Swingline Lender as expressly
provided herein shall be made directly to such Issuing Bank or the Swingline
Lender, as applicable, and except that payments pursuant to Sections 2.15, 2.16,
2.17 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any


41

--------------------------------------------------------------------------------




payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other document related hereto shall be made in
US Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in Swingline Loans or LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in Swingline Loans or
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in Swingline Loans or LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in
Swingline Loans or LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans or LC Disbursements to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders or Issuing Bank hereunder that the such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each applicable Lender or
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent,


42

--------------------------------------------------------------------------------




at a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(b), 2.18(d), 2.22(e) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)(i) If any Lender requests compensation under Section 2.15 (including any
Lender that requests compensation under Section 2.15 in connection with reserves
(such as those contemplated by the Statutory Reserve Rate) not taken into
account in determining the interest rate applicable to LIBOR Loans and EURIBOR
Loans), (ii) if any Credit Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) if any Lender is a Defaulting Lender or a Declining
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04, however, the Company shall be obligated to pay any
applicable recordation or processing fee) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Swingline Lender and each Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Swingline Loans and LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from a Lender
being a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request; provided, further, that if within ten (10)
Business Days following a request by the Company for such Lender to execute and
deliver an Assignment and Assumption, such Lender does not respond to such
request or refuses to execute and deliver an Assignment and Assumption, the
validity of the removal of such Lender and the assignment to the assignee shall
nevertheless be effective so long as such assignment otherwise satisfies the
requirements set forth in Section 10.04(b). A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.
SECTION 2.20    Designation of Borrowing Subsidiaries.


43

--------------------------------------------------------------------------------




(a)    The Company may at any time and from time to time designate any
Subsidiary as a Borrowing Subsidiary by (i) delivery to the Administrative Agent
of (A) a Borrowing Subsidiary Agreement executed by such Subsidiary and the
Company, (B) such supporting resolutions, charter documents, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its reasonable discretion (including
without limitation, information necessary to evaluate (a) any withholding tax as
may arise in respect of any Revolving Loans made to such Subsidiary, and (b) the
manner in which Revolving Loans may be made available to such Subsidiary,
including in US Dollars or the requested Alternative Currency) and (C)
promissory notes signed by such Subsidiary to the extent any Lender so requires;
(ii) delivery to each Lender of any deliveries from such Subsidiary which may be
required under Section 10.15 or any other “know your customer” regulations to
which such Lender is subject, including, if applicable, the Money Laundering
Regulations 2003 of the United Kingdom (as amended), which deliveries must be
reasonably satisfactory to each Lender; and (iii) the Administrative Agent’s
satisfaction, in its reasonable discretion, that, to the extent that such
Subsidiary is organized under the laws of a jurisdiction other than the United
States of America, any State thereof or the District of Columbia, Canada or the
United Kingdom (subject, in the case of Subsidiaries organized under the laws of
Canada or the United Kingdom, to no adverse change in tax or other applicable
laws in such jurisdiction since the Effective Date that would cause any
violation of the following clauses (A) and (B)), (A) no gross-up payment shall
be required to be paid or withholding tax shall accrue or shall otherwise be
payable in connection with the making of Revolving Loans to such Subsidiary from
Lenders funding Loans from the United States of America, provided, however, that
to the extent any such taxes ultimately accrue or are otherwise payable, or any
gross-up amounts ultimately are required to be paid, then all such taxes and
gross-up amounts shall solely be for the account of the Company and the
applicable Borrower, and the Administrative Agent shall have no liability,
payment or reimbursement obligations with respect thereto and (B) the laws and
regulations of the jurisdictions in which such Subsidiary is organized and is
located permit extensions of credit and other financial accommodations from the
United States of America into such jurisdictions. Upon satisfaction of clauses
(i) and (ii) in the preceding sentence, such Subsidiary shall for all purposes
of this Agreement be a Borrowing Subsidiary and a party to this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender. The Company shall
guarantee the Obligations of such Borrowing Subsidiary pursuant to Article IX
hereof. Each Subsidiary that is or becomes a Borrowing Subsidiary pursuant to
this Section 2.20(a) hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each related document, including
service of process. For the avoidance of doubt, no Subsidiary shall become a
Borrowing Subsidiary hereunder if the extension of Loans to such Subsidiary by
the Lenders would violate any applicable law.
(b)    The Company may at any time execute and deliver to the Administrative
Agent a Borrowing Subsidiary Termination with respect to such Subsidiary,
whereupon such Subsidiary shall cease to be a Borrowing Subsidiary and a party
to this Agreement. Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Borrowing Subsidiary at a
time when any principal of or interest on any Loan to or any Letter of Credit
issued for the account of such Borrowing Subsidiary shall be outstanding
hereunder; provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Borrowing Subsidiary to make further
Borrowings under this Agreement.
SECTION 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall cease to accrue on the unfunded Commitment or
Revolving Credit Exposure of such Defaulting Lender;


44

--------------------------------------------------------------------------------




(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder;
(c)    if any Swingline Exposure or LC Exposure shall exist at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within one (1) Business Day following
notice by the Administrative Agent and without prejudice to any right or remedy
available to it hereunder or under law (x) first, prepay such Swingline Exposure
and (y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.22(i) for so long as
such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, the Borrowers shall, with respect to all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure (x) pay such fees to the Issuing
Banks to the extent allocable to such Defaulting Lender’s LC Exposure until and
to the extent that such LC Exposure is reallocated and/or cash collateralized,
and (y) not be required to pay the remaining amount of any such fee; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or newly issued increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
such Defaulting Lender shall not participate therein); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting


45

--------------------------------------------------------------------------------




Lender pursuant to Section 2.18 but excluding Section 2.19) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, to the payment of any
amounts owing by such Defaulting Lender to an Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Revolving Loan or the funding or
cash collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrowers, held in a deposit account and released
pro rata in order to (x) satisfy future funding obligations of the Defaulting
Lender under this Agreement and (y) and (y) cash collateralize the Issuing
Banks’ future LC Exposure, (v) sixth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vi)
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Revolving Credit Exposure of such Lenders to the aggregate Revolving Credit
Exposure of all Lenders equals such ratio immediately prior to the Defaulting
Lender’s failure to fund any portion of any Loans or participations in Letters
of Credit and (viii) ninth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that if such payment is a
prepayment of the principal amount of any Loans or reimbursement obligations of
the Borrowers for Letters of Credit with respect to which an Issuing Bank has
funded its participation obligations, such payment shall be applied solely to
prepay the Loans of, and Letter of Credit reimbursement obligations owed to, all
Lenders that are not Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans or Letter of Credit reimbursement obligations owed to
any Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
In the event that the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Borrowers each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrowers of any of their rights or remedies (whether in equity or law) against
any Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
SECTION 2.22    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars, Sterling, Euro, AUD or any other Alternative


46

--------------------------------------------------------------------------------




Currency approved for such purpose by the Administrative Agent and the
applicable Issuing Bank, for its own account or, so long as the Company is a
joint and several co-applicant with respect thereto, for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be reasonably necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form
(which form shall be reasonably acceptable to such Borrower) in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed US$100,000,000, (ii) the amount
of the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not exceed the LC Commitment of such Issuing Bank, (iii) the
sum of the Revolving Credit Exposures and the Competitive Loan Exposure will not
exceed the aggregate Commitments, (iv) the Revolving Credit Exposure of each
Lender will not exceed the Commitment of such Lender and (v) in the event the
Maturity Date shall have been extended as provided in Section 2.09, the sum of
the LC Exposures attributable to Letters of Credit expiring after any Existing
Maturity Date and the Competitive Loans maturing after such Existing Maturity
Date shall not exceed the total Commitments that have been extended to a date
after the expiration date of the last of such Letters of Credit and the maturity
of the last of such Competitive Loans. If the Required Lenders notify the
Issuing Banks in writing (a copy of which is promptly delivered to the Company)
that an Event of Default (or, with respect to the issuance or extension of, or
an amendment increasing the face amount of, any Letter of Credit, a Default)
exists and instruct the Issuing Banks to suspend the issuance, amendment,
renewal or extension of Letters of Credit, no Issuing Bank shall issue, amend,
renew or extend any Letter of Credit without the consent of the Required Lenders
until such notice is withdrawn by the Required Lenders (and each Lender that
shall have delivered such a notice agrees promptly to withdraw it at such time
as it determines that no Event of Default (or, as applicable, no Default)
exists).
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of


47

--------------------------------------------------------------------------------




any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided,
that the expiry date of a Letter of Credit may be up to one year later than the
fifth Business Day prior to the Maturity Date if the applicable Borrower has
posted on or before the fifth Business Day prior to the Maturity Date cash
collateral on terms satisfactory to the Administrative Agent in an amount equal
to 105% of the LC Exposure with respect to such Letter of Credit. A Letter of
Credit may provide for automatic renewals for additional periods of up to one
year subject to a right on the part of the applicable Issuing Bank to prevent
any such renewal from occurring by giving notice to the beneficiary during a
specified period in advance of any such renewal, and the failure of such Issuing
Bank to give such notice by the end of such period shall for all purposes hereof
be deemed an extension of such Letter of Credit; provided that in no event shall
any Letter of Credit, as extended from time to time, expire after the date that
is five Business Days prior to the Maturity Date unless such Letter of Credit
shall have been cash collateralized in accordance with the preceding sentence,
in which case, the expiry date may be up to one year later than the fifth
Business Day prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage from time to time of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received written notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 2:00 p.m., Local
Time, on (i) the Business Day that such Borrower receives such notice, if such
notice is received prior to 10:00 a.m., Local Time, on the day of receipt, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, in the case of an LC Disbursement in US Dollars, the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing. If such Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the amount and currency of the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations


48

--------------------------------------------------------------------------------




of the Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from a Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank, as their interests may appear. If any Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the applicable Issuing Bank or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in US Dollars,
such Borrower shall, at its option and in compliance with all applicable
exchange control restrictions, either (a) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or Lender or
(b) reimburse each LC Disbursement made in such Alternative Currency in US
Dollars, in an amount equal to the US Dollar Equivalent of such LC Disbursement,
calculated using the applicable Exchange Rate on the date such LC Disbursement
is made. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. In the absence of gross negligence or willful
misconduct of the Issuing Bank, each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, any
Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that nothing in this
Section shall be construed to excuse an Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a non-appealable judgment of a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


49

--------------------------------------------------------------------------------




(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement at (i) in the case of any LC Disbursement denominated in US
Dollars, the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an LC Disbursement denominated in any Alternative Currency, a rate
per annum reasonably determined by the applicable Issuing Bank (which
determination will be presumed correct absent manifest error) to represent its
cost of funds plus the Applicable Rate used to determine interest applicable to
LIBOR or EURIBOR Revolving Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(e) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in cash
and in the currency of such Letter of Credit equal to the portion of the LC
Exposure attributable to such Letter of Credit as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to cash collateralize
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company or any Borrower described in
clause (h) or (i) of Article VII. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing more than 50% of the aggregate amount of
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. If the Borrowers are required to provide cash collateral
hereunder as a result of the occurrence of an Event of Default, such cash
collateral (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.


50

--------------------------------------------------------------------------------




(j)    Designation of Additional Issuing Banks. From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form satisfactory to the Company and the
Administrative Agent, that shall set forth the LC Commitment of such Lender and
shall be executed by such Lender, the Company and the Administrative Agent and,
from and after the effective date of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank. The Issuing Bank Agreement of any
Issuing Bank may limit the currencies in which, and the Borrowers for the
accounts of which, such Issuing Bank will issue Letters of Credit, and any such
limitations will, as to such Issuing Bank, be deemed to be incorporated in this
Agreement.
(k)    Termination, Replacement and Resignation of an Issuing Bank.
(i)    The Company may terminate the appointment of any Issuing Bank as an
"Issuing Bank" hereunder by providing a written notice thereof to such Issuing
Bank and the Administrative Agent. Any such termination shall become effective
upon the earlier of (i) such Issuing Bank acknowledging receipt of such notice
and (ii) the 10th Business Day following the date of the delivery thereof. At
the time any such termination shall become effective, the Company shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not issue additional Letters of Credit.
(ii)    An Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(iii)    Subject to the appointment and acceptance of a successor Issuing Bank,
an Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.22(k)(ii) above.
(l)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currencies and face amounts of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and


51

--------------------------------------------------------------------------------




whether the amounts thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement (which confirmation,
if true, shall be promptly delivered by the Administrative Agent), (ii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date,
currency and amount of such LC Disbursement, (iii) on any Business Day on which
the applicable Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
(m)    Backstopped Letters of Credit. Notwithstanding anything to the contrary
set forth in this Section, in the event that (i) an Issuing Bank shall have
provided to the Administrative Agent a written consent to any Letter of Credit
issued by such Issuing Bank being designated as a Backstopped Letter of Credit
and (ii) the Company and such Issuing Bank shall have provided to the
Administrative Agent evidence, satisfactory to the Administrative Agent,
demonstrating that the arrangements with respect to such Letter of Credit
satisfy the requirements set forth in the definition of the term “Backstopped
Letter of Credit”, then, commencing at the effective time specified in such
consent (or, if none is specified, commencing at the time of the receipt of such
consent by the Administrative Agent), such Letter of Credit shall cease to be a
Letter of Credit outstanding hereunder, and the Lenders shall be deemed to have
no participations in such Letter of Credit under paragraph (d) of this Section
and no obligations with respect to such Letter of Credit under paragraph (e) of
this Section; provided, however, that nothing in this paragraph shall affect (A)
the agreements set forth in paragraph (f) of this Section with respect to such
Letter of Credit (it being agreed, however, that the obligation of any Borrower
to reimburse LC Disbursements under such Letter of Credit, in lieu of being
performed as provided in paragraph (e) of this Section, shall be performed as
provided in the applicable letter of credit application or any other agreement
between such Borrower and such Issuing Bank) or (B) the obligations of any
Borrower under Sections 2.15, 2.17 and 10.03.
ARTICLE III

Representations and Warranties
The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:
SECTION 3.01    Organization; Powers.
(a)    Each of the Company and each of its Significant Subsidiaries that is a
Borrower is duly organized, validly existing and in good standing (to the extent
such concept is recognized in the jurisdiction of organization thereof) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
(b)    Each of the Significant Subsidiaries that is not a Borrower (i) is duly
organized, validly existing and in good standing (to the extent such concept is
recognized in the jurisdiction of organization thereof) under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted and, (iii) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except in the case of any of the foregoing clauses (i),


52

--------------------------------------------------------------------------------




(ii) and (iii) where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries, (c) will not violate any applicable law, rule or regulation or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its material assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (e) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries pursuant to the terms of
any indenture, agreement or other instrument binding on the Company or any of
its Subsidiaries, except in each case (other than in the case of clause (b)),
where the absence of such consent or approval, or the failure to make such
registration or filing, or take such other action, or such violation, default,
payment or Lien would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheets and
statements of income, stockholders equity and cash flows (i) as of the end of
and for the fiscal year ended April 30, 2017, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
end of and for the fiscal quarter ended July 31, 2017, certified by a Financial
Officer of the Company. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject, in the case of such
quarterly financial statements, to normal year-end adjustments and the absence
of footnotes.
(b)    Since July 31, 2017, through the date of this Agreement, there has been
no material adverse change in the consolidated financial condition or results of
operation of Company and its Subsidiaries, taken as a whole; provided that any
information disclosed in the Disclosure Documents shall be deemed not to
constitute any such material adverse change.
SECTION 3.05    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Financial Officer of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable probability of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that purport to affect the legality, validity or enforceability
of this Agreement or the consummation of the Transactions.


53

--------------------------------------------------------------------------------




(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries, to the knowledge of any Financial Officer of the Company. (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, or (iii) has received
notice of any claim with respect to any Environmental Liability.
SECTION 3.06    Compliance with Laws; No Default. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, has not resulted and would
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.
SECTION 3.07    Investment Company Status. Neither the Company nor any of its
Subsidiaries is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
SECTION 3.08    Taxes. The Company and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports which, to the knowledge of any
Financial Officer of the Company, were required to have been filed and have paid
or caused to be paid all Taxes required to have been paid by them, except (a)
those not delinquent, (b) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (c) to the extent
that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrowers to
the Administrative Agent or any Lender in writing in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when furnished and taken as a
whole with all other such information furnished and with all then publicly
available information that has been filed with the Securities and Exchange
Commission, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial or other forward looking information
or information of a general economic or industry nature, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time prepared (it being understood that the
projected financial information is not to be viewed as facts or guaranties of
future performance, that actual results may vary materially from the projected
financial information and that the Borrower make no representation that the
projected financial information will in fact be realized).
SECTION 3.11    Anti-Corruption Laws and Sanctions. The Company has implemented
policies and procedures reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and directors and, to the
knowledge of any Financial Officer of the Company, its employees and agents, are
in compliance with


54

--------------------------------------------------------------------------------




Anti-Corruption Laws and applicable Sanctions, except in such instances where
failure to comply therewith could not reasonably be expected to result in either
(x) material liability on the part of any Lender or (y) a Material Adverse
Effect. None of (a) the Company, any Subsidiary or to the knowledge of any
Financial Officer of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of any Financial
Officer of the Company, any agent of the Company or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other Transactions will violate any Anti-Corruption Law or applicable Sanctions.
ARTICLE IV
Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and each related
document (including the Disclosure Letter and promissory notes in favor of each
requesting Lender) signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic image scan transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and each related
document (including promissory notes in favor of each requesting Lender).
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Company, in form and substance
reasonably satisfactory to the Administrative Agent, and covering such other
matters relating to the Company, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as more fully set
forth on Exhibit F.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    Since July 31, 2017, there has been no material adverse change in the
financial condition or results of operation of Company and its Subsidiaries,
taken as a whole.
(f)    If the initial extension of credit will be the issuance of a Letter of
Credit, the Administrative Agent and the applicable Issuing Bank shall have
received a properly completed letter of credit application.
(g)    Each of the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date pursuant to their respective fee letters with the Company, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.


55

--------------------------------------------------------------------------------




(h)    Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in advance with the USA Patriot Act and each Lender
shall have received such information satisfactory to it to the extent requested
at least five (5) Business Days prior to the Effective Date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) on or
prior to November 10, 2017.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (but, in the case of clause (a) below, not any
continuation or conversion of any Loan), and of the Issuing Banks to issue,
amend (other than ordinary course administrative amendments), renew or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b), 3.05, 3.08
and 3.09) shall be (x) with respect to representations and warranties that
contain a materiality qualifier, true and correct on and as of the date of such
Borrowing (or with respect to any representation or warranty made as of a
specific date, such date) and (y) with respect to representations and warranties
that do not contain a materiality qualifier, true and correct in all material
respects on and as of the date of such Borrowing (or with respect to any
representation or warranty made as of a specific date, such date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment (other than ordinary course administrative amendments),
renewal or extension of such Letter of Credit, as applicable, no Default or
Event of Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment (other than ordinary course
administrative amendments), renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all LC Disbursements shall have been reimbursed and all Letters of Credit
(other than, for the avoidance of doubt, any Backstopped Letter of Credit) shall
have expired or been terminated, the Company and each other Borrower covenants
and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (and the Administrative Agent shall
thereafter furnish to each Lender):
(a)    its annual report on Form 10-K required to be filed with the SEC within
15 days after it files the same with the SEC;


56

--------------------------------------------------------------------------------




(b)    its quarterly report on Form 10-Q required to be filed with the SEC
within 15 days after it files the same with the SEC;
(c)    concurrently with any delivery of reports under clause (a) or (b) above,
a certificate of a Financial Officer of the Company certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than
administrative or ministerial in nature) regularly filed by the Company or any
Subsidiary with the SEC, or distributed by the Company to its shareholders
generally, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
other Borrower or any Significant Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.
To the extent any of the foregoing documents are included in materials otherwise
filed with the SEC, they may be delivered electronically, and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Company has
filed such documents with the SEC and they are available on the EDGAR website on
the Internet at www.sec.gov or any successor government website that is freely
and readily available to the Administrative Agent and the Lenders without
charge, (ii) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at www.brown-forman.com, so
long as such website is freely and readily available to the Administrative Agent
and the Lenders without charge, or (iii) on which such documents are posted on
the Company’s behalf on an Internet or intranet website, if any, to which each
Lender, each Issuing Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that with respect to the foregoing clause (iii), the Company
shall give notice of any such posting to the Administrative Agent by telecopier
or electronic mail (and the Administrative Agent shall then give notice of any
such posting to the Lenders and Issuing Banks); provided, further, that the
Administrative Agent may request paper copies of such documents from the Company
if they are not delivered electronically as contemplated above.
In the event that the Company shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, it
shall nonetheless furnish to the Lenders reports containing substantially the
same information at substantially the same times as would otherwise be required
by the foregoing provisions of this Section 5.01.
SECTION 5.02    Notices of Material Events. The Company will furnish to the
Administrative Agent (and the Administrative Agent shall thereafter furnish to
each Lender) prompt written notice of, but in any event not later than (i) with
respect to clause (a) below, one Business Day and (ii) with respect to clauses
(b) and (c) below, five Business Days, in each case, following a Financial
Officer of the Company obtaining actual knowledge thereof, the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Affiliate
thereof that, would reasonably be expected


57

--------------------------------------------------------------------------------




to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect; and
(c)    any other development that results in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Company will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except (in the case of any such failure to do so other than with respect to
preserving, renewing and keeping in full force and effect the existence of the
Company) where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.
SECTION 5.04    Payment of Taxes. The Company will, and will cause each of its
Significant Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP (or generally applicable accounting
principles in the relevant jurisdiction) and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Company will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation events excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that the Company may maintain self-insurance reasonable and
customary for firms engaged in businesses similar to that of the Company and its
Significant Subsidiaries and similarly situated.
SECTION 5.06    Books and Records; Inspection Rights. The Company will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities, except, in the case of the Significant Subsidiaries, where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and upon reasonable prior notice; provided that (i) unless an Event of
Default shall have occurred and be continuing, such visits and inspections shall
be limited to once in each calendar year and such inspecting Lender (including
Administrative Agent) shall be responsible for its own costs and expenses and
(ii) in respect of any such discussions with any


58

--------------------------------------------------------------------------------




independent accountants, the Company shall have received reasonable advance
notice thereof and a reasonable opportunity to participate therein; provided
that in no event shall the requirements set forth in this Section 5.06 require
the Company or any of its Subsidiaries to provide any such information (i) so
long as no Event of Default exists, if such information constitutes trade
secrets or proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law, fiduciary duty or third-party
contractual obligation (not created in contemplation thereof) or (iii) which is
subject to attorney-client or similar privilege or constitutes attorney
work-product. All visitation requests by Lenders shall be made through the
Administrative Agent, and the Administrative Agent and the Lenders shall
endeavor to coordinate such visits in order to minimize expense and
inconvenience to the Company.
SECTION 5.07    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA (with regard to
its Plans), applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used for
working capital and general corporate purposes, including, without limitation,
acquisitions, share repurchases, distributions to shareholders and debt
refinancings. No part of the proceeds of any Loan will be used, whether directly
or indirectly, to purchase or carry “margin stock” (as that term is defined in
Regulation U of the Board), to extend credit to others for the purpose of
purchasing or carrying margin stock or for any purpose that entails a violation
of Regulations T, U and X. The Borrowers will not request any Borrowing, and no
Borrower shall use, and each Borrower shall ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
applicable Sanctions or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements shall have been reimbursed and all Letters of Credit (other
than, for the avoidance of doubt, any Backstopped Letter of Credit) shall have
expired or been terminated, the Company and each other Borrower covenants and
agrees with the Lenders that:
SECTION 6.01    Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness under this Agreement;


59

--------------------------------------------------------------------------------




(b)    Indebtedness existing on the date hereof and set forth in the Disclosure
Documents and extensions, renewals or replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or, if such extensions,
renewals or replacements increase the outstanding principal amount thereof, such
increase is otherwise permitted under this Section 6.01; provided, with respect
to Indebtedness listed in the Disclosure Documents as of the Effective Date,
only Indebtedness in a principal amount equal to or in excess of $50,000,000
shall be identified specifically, with all Indebtedness less than such amount
being identified as one aggregate amount (which amount will be reflective of the
outstanding balance thereof as of July 31, 2017);
(c)    Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that no such Indebtedness shall be assigned to, or subjected to any
Lien in favor of, a Person other than the Company or a Subsidiary;
(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including real property and Capital Lease Obligations, and any Indebtedness
incurred or assumed in connection with the acquisition, construction or
improvement of any such assets, and any Indebtedness secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any of the foregoing Indebtedness referred to in this paragraph
that do not increase the outstanding principal amount thereof or, if such
extensions, renewals or replacements increase the outstanding principal amount
thereof, such increase is otherwise permitted under this Section 6.01; provided
that such Indebtedness is incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement;
(e)    Indebtedness (including any undrawn commitments under any revolving
credit or similar facility) of any Person that becomes a Subsidiary after the
date hereof so long as that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions, renewals or replacements
of any of the Indebtedness referred to above in this clause that either (x) do
not increase the outstanding principal amount thereof (or in the case of
revolving credit facilities, the outstanding total commitment thereof) or (y) if
such extensions, renewals or replacements increase the outstanding principal
amount (or total commitment) thereof, such increase is otherwise permitted under
this Section 6.01;
(f)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit backing obligations (other than Indebtedness, except performance,
customs, surety, appeal or similar bonds to the extent constituting
Indebtedness) of any Subsidiary;
(g)    Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority;
(h)    Indebtedness arising under a guarantee or indemnity given by any
Subsidiary in favor of a bank in the ordinary course of its banking arrangements
for the purpose of netting debit and credit balances of any Subsidiary (such as,
but not limited to, Indebtedness in connection with credit card programs); and
(i)    other Indebtedness not expressly permitted by clauses (a) through (h)
above; provided that the sum, without duplication, of (i) the outstanding
Indebtedness permitted by this clause (i), (ii) the aggregate principal amount
of the outstanding obligations secured by Liens permitted by Section 6.02(p) and
(iii) the Attributable Debt in respect of Sale-Leaseback Transactions permitted
by Section 6.03(b) does not at any time exceed 25% of Consolidated Assets.


60

--------------------------------------------------------------------------------




SECTION 6.02    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Principal Property
now owned or hereafter acquired by it, except:
(a)    Liens imposed by law for Taxes that are not yet due or thereafter can be
paid without penalty, or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case made in the ordinary course of
business;
(e)    judgment liens in respect of judgments that do not constitute Events of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;
(g)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof (or on improvements or accessions thereto or
proceeds therefrom) and set forth in the Disclosure Documents; provided, with
respect to Liens listed in the Disclosure Documents as of the Effective Date,
only Liens securing obligations in a principal amount equal to or in excess of
$50,000,000 shall be identified specifically, with all Liens securing
obligations less than such amount being identified as one aggregate amount
(which amount will be reflective of the outstanding balance thereof as of July
31, 2017); and provided, further, that (i) such Lien shall not apply to any
other property or asset of the Company or any Subsidiary and (ii) such Lien
shall be permitted by this clause (g) only to the extent of the amount of the
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof up to the outstanding principal amount thereof or, if such
extensions, renewals or replacements increase the outstanding principal amount
thereof, such increase is otherwise permitted under this Section 6.02;
(h)    any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary, (ii) existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary or (iii) to the extent such Lien applies only
to the property or assets so acquired by the Company or any Subsidiary or owned
by a Person prior to the time such Person becomes a Subsidiary, arising after
the date of such acquisition or such Person becoming a Subsidiary pursuant to
contractual commitments entered into prior thereto; provided that (a) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (b) such Lien shall not
apply to any other property or assets of the Company or any Subsidiary other
than improvements and accessions to the assets to which it originally applies
and proceeds of such assets, improvements and accessions and (c) such Lien shall
be permitted by this clause (h) only to the extent of the amount of the
obligations (or commitments) which it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements


61

--------------------------------------------------------------------------------




thereof up to the outstanding principal amount thereof, or if such extensions,
renewals or replacements increase the outstanding principal amount thereof, such
increase is otherwise permitted under this Section 6.02;
(i)    Liens on fixed or capital assets, including real property, acquired,
constructed or improved by the Company or any Subsidiary; provided that (i) such
Liens secure Indebtedness permitted by clause (d) of Section 6.01, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within 270
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Company or any
Subsidiary;
(j)    Liens securing industrial development, pollution control or other revenue
bonds or similar instruments issued or guaranteed by any Governmental Authority;
(k)    Liens in favor of any Governmental Authority to secure obligations
pursuant to the provisions of any contract or statute;
(l)    Liens to secure obligations of a Subsidiary to the Company or any other
Subsidiary;
(m)    Liens on equity, joint venture, partnership, or other ownership or
investment interests (collectively, the “Equity Interests”) of the Company or
any Subsidiary in any Person arising in connection with the rights of a third
party owning Equity Interests in such Person pursuant to a joint venture,
shareholder, distribution or other agreement between the Company or any of its
Subsidiaries and such third party to purchase the Equity Interests owned by the
Company or any Subsidiary in such Person for reasonable value pursuant to change
in control provisions, noncompetition provisions, restrictions on competing
brands or other business restriction provisions in one or more of the agreements
between such parties;
(n)    customary Liens in favor of banks or other depository or financial
institutions arising as a matter of law and encumbering deposits or other funds
maintained with such financial institution (including rights of setoff);
(o)    interests of suppliers in respect of customary title retention provisions
in supply contracts entered into in the ordinary course of business and with
payment terms not exceeding 90 days; and
(p)    Liens not expressly permitted by clauses (a) through (o) above; provided
that the sum of (i) the outstanding Indebtedness permitted by Section 6.01(i),
(ii) the aggregate principal amount of the outstanding obligations secured by
Liens permitted by this clause (p) and (iii) the Attributable Debt in respect of
Sale-Leaseback Transactions permitted by Section 6.03(b) does not at any time
exceed 25% of Consolidated Assets.
SECTION 6.03    Sale and Leaseback Transactions. The Company will not, and will
not permit any of its Subsidiaries to, enter into any Sale-Leaseback Transaction
relating to any Principal Property except:
(a)    Sale-Leaseback Transactions to which the Company or any Subsidiary is a
party as of the date hereof; and
(b)    other Sale-Leaseback Transactions; provided that the sum of (i) the
outstanding Indebtedness permitted by Section 6.01(i), (ii) the aggregate
principal amount of outstanding obligations secured by Liens


62

--------------------------------------------------------------------------------




permitted by Section 6.02(p) and (iii) the aggregate Attributable Debt in
respect of Sale-Leaseback Transactions permitted by this clause (b) does not at
any time exceed 25% of Consolidated Assets.
SECTION 6.04    Fundamental Changes. (a) The Company and the Borrowing
Subsidiaries will not, and will not permit any Significant Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) assets representing all or
substantially all the aggregate assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), taken as a whole, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing (i) any Person
may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person may merge with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
(other than a Borrowing Subsidiary) may liquidate or dissolve or, so long as
such transaction does not constitute a transfer or other disposition of all or
substantially all the aggregate assets of the Company and the Subsidiaries,
taken as a whole, merge with or into any other Person and (iv) subject to
Section 2.08(d), the Company may merge into another Person in a transaction in
which such other Person is the survivor; provided, that the surviving entity
shall have assumed all of the obligations of the Company hereunder in a writing
executed and delivered to the Administrative Agent for delivery to each Lender,
in form, content and scope reasonably satisfactory to the Administrative Agent
and the Administrative Agent shall have received such documents and information
required by Sections 4.01(b), (c), (d) and (h), in form, content and scope
substantially consistent with such documents and information delivered on the
Effective Date and otherwise reasonably satisfactory to the Administrative
Agent.
(b)    The Company will not, and will not permit any of its Significant
Subsidiaries to, engage as its principal business in any business other than
businesses of the type collectively conducted by the Company and its
Subsidiaries on the date of this Agreement and businesses reasonably related
thereto.
(c)     The Company will not permit any other Borrower, while it remains a
Borrower, to cease to be a Subsidiary.
SECTION 6.05    Transactions with Affiliates. Except as set forth in the
Disclosure Documents, the Company will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) at
prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (b) transactions between or among the Company and its Subsidiaries
not involving any other Affiliate; provided that nothing contained in this
Section 6.05 shall prevent the Company or any Subsidiary from paying dividends
or making other cash distributions to its respective shareholders.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


63

--------------------------------------------------------------------------------




(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;
(d)    the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a) (provided, that an
Event of Default arising hereunder as a result of a breach of Section 5.02(a)
shall be cured, solely with respect to the breach of Section 5.02(a), upon
delivery by the Company to the Administrative Agent of written notice of the
occurrence of the applicable Default), 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;
(e)    the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after written notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable and after giving effect to any applicable cure
period;
(g)    any Material Indebtedness is declared to be due prior to its scheduled
maturity, or the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity (other than customary
nondefault mandatory prepayment requirements, including mandatory prepayment
events associated with asset sales, casualty events, debt or equity issuances,
extraordinary receipts or borrowing base limitations); provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, any other Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    the Company, any other Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, any other
Borrower or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a


64

--------------------------------------------------------------------------------




petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action authorizing any
of the foregoing;
(j)    the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 shall be rendered against the Company, any Subsidiary
or any combination thereof (to the extent not adequately covered by (i)
insurance as to which the relevant third party insurance company has been
notified and not denied coverage or (ii) another creditworthy (as reasonably
determined by the Administrative Agent) indemnitor) and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or a judgment creditor shall have legally attached or
levied upon any assets of the Company or any Subsidiary to enforce any such
judgment; or
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent (with the consent
of the Required Lenders) may, and at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.
ARTICLE VIII

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article
(other than the sixth and seventh paragraphs of this Article set forth below)
are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender), and neither the Company nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” as used herein (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


65

--------------------------------------------------------------------------------




The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed to have no
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. The Administrative
Agent may be removed at any time that it constitutes a


66

--------------------------------------------------------------------------------




Defaulting Lender by written notice received by the Administrative Agent from
the Required Lenders, such removal to be effective on the date specified by the
Required Lenders. Upon any such resignation or removal, the Company shall have
the right, in consultation with the Required Lenders, to appoint a successor. If
no successor shall have been so appointed by the Company and shall have accepted
such appointment within 30 days after the Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of the
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as the Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX

Guarantee
In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees the payment when and as due of the Obligations of
each Borrowing Subsidiary. The Company further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.


67

--------------------------------------------------------------------------------




Except as otherwise provided herein, the Company waives presentment to, demand
of payment from and protest to any Borrowing Subsidiary of any of the
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of the Company hereunder shall not be
affected by (a) the failure of the Administrative Agent, any Lender or any
Issuing Bank to assert any claim or demand or to enforce any right or remedy
against any Borrowing Subsidiary under the provisions of this Agreement or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; or (e) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of the
Administrative Agent, such Lender or such Issuing Bank in favor of any Borrowing
Subsidiary or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense (including any defense available pursuant to the laws or
regulations of any non-U.S. jurisdiction) or set-off, counterclaim, recoupment
or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Lender or any Issuing Bank, forthwith pay, or cause to
be paid, to the Administrative Agent, such Lender or such Issuing Bank in cash
an amount equal to the unpaid principal amount of such Obligation then due,
together with accrued and unpaid interest thereon.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Lenders and the Issuing Banks.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.


68

--------------------------------------------------------------------------------




ARTICLE X

Miscellaneous
SECTION 10.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:
(i)    if to the Company, to it at Brown-Forman Corporation, 850 Dixie Highway,
Louisville, KY 40210, Attention of Treasurer (Fax No. (502) 774-6908; Email:
gerry_anderson@b-f.com) with a copy to the Attention of General Counsel (Fax No.
(502) 774-6650; Email: mike_carr@b-f.com);
(ii)    if to any Borrowing Subsidiary, to it in care of the Company as provided
in paragraph (a) above;
(iii)    if to the Administrative Agent or to U.S. Bank National Association, in
its capacity as Issuing Bank, to U.S. Bank Agency Services, 800 Nicollet Mall,
Mail Code: BC-MN-H03L, Minneapolis, MN 55402, Attention: Richard Simons, (Fax
No. 612-303-3851; Email: richard.simons1@usbank.com), with a copy to U.S. Bank
National Association, One Financial Square, Louisville, KY 40202, Attention:
David Wombwell, (Fax No. 502-562-6460; Email: david.wombwell@usbank.com);
(iv)    if to the Swingline Lender, to it at U.S. Bank National Association,
1420 5th Ave, PD-WA-T9IN, Seattle, WA 98101, Attention of Pat Eells (Telecopy
No. 206-587-7023; Email: Patricia.eells@usbank.com); and
(v)    if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the


69

--------------------------------------------------------------------------------




website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on DebtX, Debt Domain, Intralinks, Syndtrak, ClearPar
or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Affiliates (collectively, the “Agent Parties”) have any liability to any
Credit Party, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Credit Party pursuant to this Agreement or the transactions
contemplated herein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 10.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Subject to Section 2.14(b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood and
agreed that a waiver of any condition precedent set forth in Section 4.02 or of
any Default or a mandatory reduction in Commitments is not considered an
extension in Commitments of any Lender), (ii) reduce the principal amount of any
Loan or LC Disbursement without the written consent of each Lender directly and
adversely affected thereby, (iii) postpone the


70

--------------------------------------------------------------------------------




scheduled date of expiration of any Commitment, including the Maturity Date
without the written consent of each Lender directly and adversely affected
thereby, (iv) reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary to reduce or waive any obligation of the Borrowers to pay interest
or fees at the applicable default rate set forth in Section 2.13(e), (v)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder (excluding
any mandatory or voluntary prepayments), or reduce the amount of, waive or
excuse any such payment, without the written consent of each Lender directly and
adversely affected thereby, (vi) change Section 2.08(c) or Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of Commitment reductions
or payments required thereby, as the case may be, without the written consent of
each Lender, (vii) change any of the provisions of this Section 10.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby or (viii)
release the Company from, or limit or condition, its Obligations under Article
IX without the written consent of each Lender; provided further that no
Defaulting Lender shall have a consent right with respect to clauses (iv)
through (viii) above unless, with respect to clauses (iv) through (vi), such
change would impact such Defaulting Lender more adversely than all other Lenders
affected thereby, and with respect to clauses (vii) and (viii), such change
would impact such Defaulting Lender more adversely than all other Lenders;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly and adversely
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the outstanding principal amount of the Loans,
participations in Swingline Loans, accrued interest and accrued fees due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 10.04, and (ii) the Company shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all amounts (other than principal, participations in Swingline Loans and
accrued interest and fees) then accrued but unpaid to such Non-Consenting Lender
by the Company hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, if any, and (2) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender; provided, that if within ten
(10) Business Days following a request by the Company for such Non-Consenting
Lender to execute and deliver an Assignment and Assumption, such Non-Consenting
Lender does not respond to such request or refuses to execute and deliver an
Assignment and Assumption, the validity of the removal of such Non-Consenting
Lender and the assignment to the assignee shall nevertheless be effective so
long as such assignment otherwise satisfies the requirements set forth in
Section 10.04(b).
(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement to cure any ambiguity, omission,


71

--------------------------------------------------------------------------------




mistake, defect or inconsistency. The Administrative Agent will notify the
Lenders of any such executed amendment, modification or supplement.  
SECTION 10.03    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as DebtX) of the credit facilities provided for herein, the due
diligence, preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) (which, in the
case of expenses related to counsel, shall be limited to (x) the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
for the Administrative Agent and its Affiliates, taken as a whole, (y) if
necessary, one local counsel in each relevant material jurisdiction for the
Administrative Agent and its Affiliates, taken as a whole, and (z) in connection
with any amendment, modification or waiver of the provisions hereof (whether or
not the transactions contemplated thereby shall be consummated), one additional
counsel in light of actual or potential conflicts of interest for the
Administrative Agent and the Lenders, taken as a whole), (ii) all reasonable and
documented out-of-pocket expenses incurred by an Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit issued by
such Issuing Bank or any demand for payment thereunder and (iii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender in connection with the lawful enforcement of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including, subject to the remainder hereof, all such out-of-pocket
and documented expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that in
the case of counsel, such expense reimbursement shall be limited to (i) the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary counsel for the Administrative Agent and the Lenders, taken as a whole,
(ii) if necessary, one local counsel in each relevant material jurisdiction for
the Administrative Agent and the Lenders, taken as a whole, and (iii) one
additional counsel in light of actual or potential conflicts of interest for the
Administrative Agent and the Lenders, taken as a whole; provided, further, that
in the case of other third-party advisors retained by the Administrative Agent
on its behalf and on behalf of the Lenders, expense reimbursement in respect
thereof shall be limited to the reasonable and documented out-of-pocket fees and
expenses incurred by such third-party advisors (i) during any workout,
restructuring or similar negotiations in respect of the Loans or (ii) during the
continuance of a Default or Event of Default.
(b)    The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including,
subject to the remainder hereof, the reasonable and documented out-of-pocket
fees, charges and disbursements of any counsel for any Indemnitee incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) the Commitments, any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Company or any other Credit Party or its or their
respective equity holders, Affiliates, creditors or any other


72

--------------------------------------------------------------------------------




third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a material breach by such Indemnitee of its obligations under
this Agreement, (y) arise out of a dispute among Indemnitees (other than a
dispute involving claims against an Indemnitee in its capacity as Administrative
Agent, lead arranger or any other arranger, agent or co-agent (if any)
designated with respect to this Agreement) or (z) result from an Indemnitee
entering into a settlement agreement where (i) the aggregate amount of payments
to be made by such Indemnitee in connection therewith equals or exceeds
$1,000,000 and (ii) the Company has not provided prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) to such
settlement (it being agreed that to the extent any such payments are reasonably
anticipated to be less than $1,000,000, such Indemnitee shall nevertheless
consult with the Company for a reasonable period of time prior to entering into
to any such settlement); provided, further, that in the case of counsel, such
expense reimbursement shall be limited to (i) the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary counsel for the
Indemnitees, taken as a whole, (ii) if necessary, one local counsel in each
relevant material jurisdiction for the Indemnitees, taken as a whole, and (iii)
one additional counsel in light of actual or potential conflicts of interest for
the Indemnitees, taken as a whole. The foregoing provisions of this Section
10.03(b) shall not apply with respect to Excluded Taxes or Indemnified Taxes
other than Taxes that represent losses, claims, or damages, etc., arising from
or related to a non-Tax claim and yield protection matters, which shall be
governed exclusively by Sections 2.15 and 2.17.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), each Lender severally agrees to pay to the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than damages resulting from
the gross negligence, bad faith or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower, except as otherwise provided in Section 6.04(a)
(so long as any surviving entity of any merger or consolidation shall have
assumed all applicable obligations hereunder), may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and


73

--------------------------------------------------------------------------------




void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues Letters of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Any Lender may assign to one or more assignees (other than an Ineligible
Institution or a Competitor) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
by a Lender to a Lender Affiliate of such Lender, the Administrative Agent, each
Issuing Bank and the Swingline Lender must each give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or a Lender
Affiliate, the Company must give its prior written consent to such assignment
(provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); (iii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) the US Dollar Equivalent of such assignment shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iv) shall not apply to rights in
respect of outstanding Competitive Loans, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of US$3,500, and (vi)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and provided further that any consent of
the Company otherwise required under this paragraph shall not be required if an
Event of Default under paragraph (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
For the purposes of this Section 10.04(b), the term “Ineligible Institution”
shall have the following meaning:
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its parent company, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(c)    The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,


74

--------------------------------------------------------------------------------




and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than the Company or an Affiliate of the
Company (a “Participant”), other than an Ineligible Institution or a Competitor,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such Participant
so long as such Participant agrees to be subject to the provisions of Section
10.02(c) as if it were an assignee under Section 10.04(b). Subject to paragraph
(f) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section so long as such Participant agrees to be subject
to the provisions of Section 2.19 as if it were an assignee under Section
10.04(b). To the extent permitted by law and if prior written notice of the sale
of the participation to the Participant is provided to the Company, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the


75

--------------------------------------------------------------------------------




contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Competitors.
(i)    If any assignment or participation is made to any Competitor without the
Company’s prior written consent in violation of this Section 10.04, the Company
may, at its sole expense and effort, upon notice to such Competitor and the
Administrative Agent, require such Competitor to assign to one or more
assignees, without recourse, all of its interest, rights and obligations under
this Agreement in accordance with and subject to the restrictions contained in
this Section 10.04; provided, that if within ten (10) Business Days following a
request by the Company for such Competitor to execute and deliver an Assignment
and Assumption (or such equivalent documentation in the case of a
participation), such Competitor does not respond to such request or refuses to
execute and deliver such documentation, the validity of the removal of such
Competitor and the assignment to the assignee shall nevertheless be effective so
long as such assignment otherwise satisfies the requirements set forth in this
Section 10.04. Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall not be liable for any loss, cost or expense resulting
from any assignment or participation made to or held by a Competitor, except to
the extent any such loss, cost or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of the Administrative Agent.
(ii)    Notwithstanding anything to the contrary set forth in this Agreement,
(x) the Company shall promptly notify the Administrative Agent at any time a
Financial Officer of the Company becomes aware of an existing or prospective
Lender constituting a Competitor and (y) Competitors (1) will not (a) have the
right to receive information, reports or other materials provided to Lenders by
the Borrowers, the Administrative Agent or any other Lender, (b) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(c) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (2) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Competitor will be deemed to have consented in the same proportion as the
Lenders that are not Competitors consented to such matter.
SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive


76

--------------------------------------------------------------------------------




the execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee, LC Disbursement or
any other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit (other than, for the avoidance of doubt, any Backstopped Letter
of Credit) is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic image scan transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may


77

--------------------------------------------------------------------------------




be unmatured. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided in Sections 2.20(a) and 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12    Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure


78

--------------------------------------------------------------------------------




is made will be informed of the confidential nature of such Information and
instructed as to their obligation to keep such Information confidential), (ii)
to the extent requested by any bank regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (but only after giving prompt written notice to the Company, to the
extent permitted by law, of any such requirement or request so that the Company
may seek a protective order or other appropriate remedy and/or waive compliance
with this Section), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (vii) on a confidential
basis to any rating agency in connection with the rating of the Company or its
Subsidiaries or the credit facility provided for herein, (viii) with the consent
of the Company or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company who is not, to the
knowledge of the Administrative Agent, such Issuing Bank or such Lender, under
an obligation of confidentiality to the Company with respect to such
Information. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company.
(b)    Each Lender acknowledges that Information furnished to it pursuant to
this Agreement may include material non–public information concerning the
Company and its Related Parties or the Company’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
(c)    All information, including requests for waivers and amendments, furnished
by any Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Company and its Related
Parties or the Company’s securities. Accordingly, each Lender represents to the
Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
SECTION 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 10.14    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so,


79

--------------------------------------------------------------------------------




that the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 10.15    USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required from time to
time to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the USA PATRIOT Act.
SECTION 10.16    No Fiduciary Relationship. Each Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Issuing Banks, the Lenders, the Lead Arrangers and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Issuing Bank, any Lender, any Lead Arranger or any of
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.
SECTION 10.17    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or


80

--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[The remainder of this page has been left blank intentionally]




81

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BROWN-FORMAN CORPORATION, as Company
By:
_____/s/ Gerard J. Anderson ________________
Name: Gerard J. Anderson
Title: Senior Vice President and Treasurer


By:
___/s/ Jane C. Morreau_____________________
Name: Jane C. Morreau
Title: Executive Vice President and Chief Financial Officer






Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Administrative Agent


By: __/s/ David A. Wombwell______________
Name: David A. Wombwell
Title: Senior Vice President




Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender


By: ___/s/ Michael Centreras_______________
Name: Michael Centreras
Title: Vice President










Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender


By: ___/s/ Ritam Bhalla________________
Name: Ritam Bhalla
Title: Director




Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender


By: _/s/ Carolyn Kee______________________
Name: Carolyn Kee
Title: Vice President


Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender


By: ___/s/ Christopher A. Salek _____________
Name: Christopher A. Salek
Title: Vice President


Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: __/s/ Charles P. Noon___________________
Name: Charles P. Noon
Title: Vice-President


Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: __/s/ David Corts______________________
Name: David Corts
Title: Managing Director








Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender


By: _ /s/ Sangeeta Shah____________________
Name: Sangeeta Shah
Title: Director


Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender


By: _ /s/ John C. Canty____________________
Name: John C. Canty
Title: Senior Vice President








Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Departing Lender


By: _/s/ Ming K. Chu______________________
Name: Ming K. Chu
Title: Director


By: __/s/ Virginia Cosenza_________________
Name: Virginia Cosenza
Title: Vice President










Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Departing Lender


By: _/s/ Charles Shaw______________________
Name: Charles Shaw
Title: Authorized Signatory



Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------






COOPERATIVE RABOBANK U.A., NEW YORK BRANCH (F/K/A COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRACH), as a
Departing Lender


By: ___/s/ Erin MacEachern________________
Name: Erin MacEachern
Title: Vice President


By: __/s/ Chris Grimes____________________
Name: Chris Grimes
Title: Executive Director








Signature Page to
Brown-Forman Amended and Restated Five-Year Credit Agreement

--------------------------------------------------------------------------------










Schedule 2.01
Commitments


Bank
Commitment
Percentage
U.S. BANK NATIONAL ASSOCIATION
$115,000,000
14.375000000000%
BANK OF AMERICA, N.A.
$115,000,000
14.375000000000%
BARCLAYS BANK PLC
$115,000,000
14.375000000000%
CITIBANK, N.A.
$115,000,000
14.375000000000%
JPMORGAN CHASE BANK, N.A.
$80,000,000
10.000000000000%
PNC BANK, NATIONAL ASSOCIATION
$80,000,000
10.000000000000%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$80,000,000
10.000000000000%
THE BANK OF NOVA SCOTIA
$60,000,000
7.500000000000%
THE NORTHERN TRUST COMPANY
$40,000,000
5.000000000000%
Total Commitments
$800,000,000
100%








--------------------------------------------------------------------------------






Schedule 2.22
Issuing Banks and LC Commitments


Bank
Commitment
Percentage
U.S. BANK NATIONAL ASSOCIATION
$100,000,000
100%






